             IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STUDENTS FOR FAIR ADMISSIONS,
INC,

                                     CASE NO. 1:14-CV-954
          Plaintiff,



          v.



THE UNIVERSITY OF NORTH
CAROLINA et al.,



          Defendants.




  DEFENDANT-INTERVENORS’ PROPOSED FINDINGS OF FACT AND
                  CONCLUSIONS OF LAW




  Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 1 of 73
                                                   TABLE OF CONTENTS


TABLE OF AUTHORITIES ........................................................................................................v

INTRODUCTION..........................................................................................................................1

PROPOSED FINDINGS OF FACT .............................................................................................4
          A. Student-Intervenors .....................................................................................................4
               i. Student-Intervenor Witnesses ..................................................................................4
               ii. Student-Intervenor Declarants .................................................................................8
               iii. Student-Intervenors’ Expert Testimony .................................................................11
          B. UNC’s Limited Consideration of Race is Necessary to Appropriately Evaluate
               and Admit Exceptional Candidates from Diverse Backgrounds ...........................12
               i. Race-Conscious Admissions Allows Racially Diverse Students, Including
                    Student-Intervenors, to Fully Disclose Their Identities and Reveal Their Potential
                    for Academic Success ............................................................................................12
               ii. Race-Conscious Admissions Allows UNC to Account for Inequalities and Better
                    Assess a Student’s Potential...................................................................................17
               iii. Race is Not the Dominant or Defining Feature in UNC’s Admissions Process ....19
          C. UNC’s Efforts to Cultivate Racial Diversity Are Producing Educational
               Benefits ........................................................................................................................21
               i. Exposure To, and Engagement With, Racial Diversity is Producing Benefits for
                    UNC Students ........................................................................................................23
               ii. UNC’s Cultivation of Diversity Within Each Racial Group is Producing
                    Educational Benefits for Students, Including the Deconstruction of Stereotypes. 26
               iii. UNC’s Cultivation of Diversity Is Lessening Racial Isolation and Tokenism ......27
               iv. A Diverse Student Body Enables the UNC Administration to Better Serve Its
                    Students and Develop a Scholarly Community .....................................................29
               v. A Diverse Student Body Enables UNC to Better Serve the State of North
                    Carolina ..................................................................................................................31
          D. More Progress is Needed for UNC to Fully Harness the Benefits of Diversity ....34




                                                                      ii



       Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 2 of 73
        E. Race-Conscious Admissions Remain Necessary for Cultivating the Fullest Depth
             and Breadth of Diversity Which Benefits All Students ..........................................39
             i. SFFA’s Expert Richard Kahlenberg Failed to Properly Assess Race-Neutral
                  Alternatives, Which Requires Considering Both Numbers and UNC’s
                  Particularized Context ............................................................................................39
             ii. UNC’s Particularized Context Impedes its Ability to Achieve the Full Benefits of
                  Diversity Using Race-Neutral Alternatives. ..........................................................41
                  a) UNC’s Particularized Sociohistorical Context ...............................................41
                  b) UNC’s Race-Conscious Admissions Policy Incentivizes Students of Color to
                        Apply and Enroll at UNC ...............................................................................44
             iii. There Are No Feasible Alternatives Available to Considering Race as One Factor
                  Among Many .........................................................................................................46
                  a) Both Parties’ Race-Neutral Simulations Show a High Likelihood of Declines
                        in Diversity ......................................................................................................46
                  b) The Declines in Diversity Would Be Even Greater Than Projected by the
                        Simulations and Substantially Harm the Educational Environment ...............48
                  c) Mr. Kahlenberg’s Proposed Alternatives Ignore the Distinct Benefits of Racial
                        Diversity and the Many Other “Intangible Characteristics” that UNC Seeks in
                        a Student Body ................................................................................................51
PROPOSED CONCLUSIONS OF LAW ..................................................................................53
        A. Legal Framework .......................................................................................................54
        B. UNC’s Compelling Interest in the Educational Benefits that Flow from a Diverse
             Student Body Satisfies Constitutional Principles ....................................................55
        C. UNC’s Consideration of Race is Legally Permissible and is Not Used as More
             Than a “Plus Factor” in Admissions, as Alleged by SFFA (Count I) ...................57
        D. UNC Has Considered Seriously and in Good Faith Race-Neutral Alternatives
             But None are Adequate, Workable and Sufficient, as Alleged by SFFA (Count
             II) .................................................................................................................................60
             i. UNC Has Considered Seriously and in Good Faith Race-Neutral Alternatives....61




                                                                      iii



      Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 3 of 73
               ii. SFFA’s Proposed Race-Neutral Alternatives are Not Adequate, Workable, and
                     Sufficient and Do Not Properly Consider the Greater Context of UNC’s
                     Compelling Interest in Student Body Diversity .....................................................61
CONCLUSION ............................................................................................................................66




                                                                   iv



       Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 4 of 73
                                   TABLE OF AUTHORITIES

Cases                                                                                                            Pages

Adams v. Richardson, 356 F. Supp. 92 (D.D.C. 1973) ..................................................... 64

         Modified and aff’d, 480 F.2d 1159 (D.C. Cir. 1973) ............................................. 64

Fisher v. Univ. of Texas at Austin, 136 S. Ct. 2198 (2016) (Fisher II) ...................... passim

Fisher v. Univ. of Texas at Austin, 570 U.S. 297 (2013) (Fisher I) ...................... 55, 57, 61

Frasier v. Bd. of Trustees of Univ. of N.C., 134 F. Supp. 589 (M.D.N.C. 1955).............. 64

         Aff’d mem. 350 U.S. 979 (1956) ............................................................................. 64

Gomillion v. Lightfoot, 364 U.S. 339 (1960) .................................................................... 55

Grutter v. Bollinger, 539 U.S. 306 (2003) ................................................................. passim

McKissick v. Carmichael, 187 F.2d 949 (4th Cir. 1951)................................................... 64

N. Carolina State Conference of the NAACP v. McCrory,
      182 F. Supp. 3d 320 (M.D.N.C. 2016) ................................................................... 64

         Rev’d and remanded on other grounds, 831 F.3d 204 (4th Cir. 2016) .................. 64

North Carolina v. N. Carolina State Conference of the NAACP
      137 S. Ct. 1399 (2017) ........................................................................................... 64

Regents of Univ. of Calif. v. Bakke, 438 U.S. 265 (1978) ................... 54, 55, 57, 58, 59, 62

Sweatt v. Painter, 339 U.S. 629 (1950) ....................................................................... 62, 65




                                                            v



      Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 5 of 73
I.     INTRODUCTION

       Defendant-Intervenors (or “Student-Intervenors”) are a racially diverse group of

underrepresented students of color1 who applied to the University of North Carolina at

Chapel Hill (“UNC”), attended UNC, and/or recently graduated from UNC. 2 As this Court

recognized, Student-Intervenors have a substantial stake in the outcome of this case, which

“will have a direct and significant impact on North Carolinians’ access to UNC-Chapel

Hill,” and which will profoundly impact the educational benefits students will obtain once

on campus. See ECF No. 79 at 13-14. This Court granted Student-Intervenors permissive

intervention to present evidence on two issues: (i) the effect of UNC’s existing, and SFFA’s

proposed, admissions processes on the critical mass of diverse students at UNC; and (ii)

the history of segregation and discrimination at UNC-Chapel Hill and in North Carolina.

Id.

       At trial, Student-Intervenors presented testimony and evidence that reaffirms

UNC’s conclusion that its limited consideration of race in admissions remains necessary

to cultivate the full benefits of diversity—often termed achieving a “critical mass” or

obtaining “dynamic diversity”—for several reasons, including UNC’s particularized



1
  For purposes of this brief, “students of color” refers to those students who identify with
historically underrepresented and marginalized racial and ethnic groups, including Black,
Hispanic, and Native American students. Student-Intervenors use the following terms
interchangeably: “Black” and “African American”; “Native American” and
“Indigenous”; and “Hispanic” and “Latinx,” which is the gender-neutral term for
“Latino” or “Latina.” Student-Intervenors use the term “white” to mean white/Non-
Hispanic.
2
  See Jan. 13, 2017, Mem. Op. and Order at 4 (ECF No. 79); see also ECF No. 82 (adding
Andrew Brennen as a Student-Intervenor).
                                             1



      Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 6 of 73
sociohistorical context. Student-Intervenors submit these proposed findings and

conclusions, focusing primarily on the evidence presented by Student-Intervenors, to

highlight four aspects of the evidentiary record that demonstrate UNC’s race-conscious

policy is both lawful and indispensable.

       First, absent UNC’s consideration of race, UNC would miss out on extraordinary

students like Student-Intervenors, whose racial and ethnic identities were central to their

applications and who might otherwise be undervalued, overlooked, or misunderstood. The

limited, yet meaningful, consideration of an applicant’s race helps UNC appreciate the full

applicant—illuminating their experiences, contextualizing their achievements, and

offering a window into their perspective and potential contributions to campus aligned with

UNC’s mission.

       Second, UNC’s promotion of diversity through race-conscious admissions (and

numerous complimentary activities and services) is producing critical benefits for students

of all backgrounds. Student-Intervenors’ uncontradicted testimony vividly illustrates such

benefits, including: (i) promoting robust dialogue, broadening understanding, and fostering

problem-solving; (ii) exposing diversity within each racial group, thereby dismantling

stereotypes; (iii) lessening racial isolation and tokenism; (iv) increasing UNC’s capacity to

create an inclusive scholarly community; and (v) better preparing the next generation of

leaders in North Carolina and the world.

       Third, while the educational benefits flowing from racial diversity at UNC are

tangible and expanding, more progress is needed. Unrebutted evidence demonstrates that

while UNC has made strides in harnessing the benefits of diversity, Black, Latinx, and

                                             2



     Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 7 of 73
Native American students continue to experience tokenism, false stereotypes, racial

isolation, and overt racial hostility on UNC’s campus. These dynamics require UNC’s

ongoing attention to both numeric representation and contextual factors that shape the

campus climate.

       Fourth, ending all consideration of race would substantially harm UNC’s

educational environment by reducing both the breadth and depth of diversity on UNC’s

campus. In so doing, it would greatly diminish the benefits flowing to students and stunt

UNC’s relatively recent progress towards a more inclusive campus that departs from its

racially segregative past. In addition to the shortcomings of SFFA’s proposed race-neutral

alternatives articulated by UNC in its proposed findings, Student-Intervenors’ witnesses

and experts provided convincing evidence that a so-called “race-blind” (or “race-neutral”) 3

admissions process would produce a range of harms. Such harms would include: triggering

an all-but-certain drop in overall diversity as fewer students of color apply to UNC, obtain

admission, and accept those offers; lessening the diversity within each racial group, thereby

entrenching racial stereotypes; exacerbating racial isolation among students who are

already among the most marginalized on UNC’s campus; and undermining their leadership

and collective efforts to counter the lingering effects of racial discrimination on campus.

       Student-Intervenors’ testimony, admissions files, sworn declarations, and expert

reports—combined with the substantial evidence offered by UNC’s fact and expert

witnesses—overwhelmingly demonstrate that UNC’s consideration of race is both lawful


3
  This brief uses the terms “nonracial”, “race-blind,” and “race-neutral” interchangeably
to refer to policies that do not explicitly consider race.
                                             3



     Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 8 of 73
and crucial for fully harnessing diversity’s benefits at an institution that is making notable

strides, but still reckons with racial inequities.

II.      PROPOSED FINDINGS OF FACT

        1.     Student-Intervenors adopt and incorporate each of Defendants’ Proposed

Findings of Fact at Sections I-V. See Defs.’ Proposed Findings of Fact and Conclusions of

Law (“UNC FOF/COL”), ECF No. 245.

      A. Student-Intervenors

        2.     Student-Intervenors are a diverse group of underrepresented students of color

who attended UNC or intended to apply to UNC during the pendency of this litigation.

ECF No. 79 at 4; see also ECF No. 82. Virtually all of the Student-Intervenors were North

Carolina residents when they applied to UNC. See ECF No. 79 at 4.

       i. Student-Intervenor Witnesses

        3.     At trial, Student-Intervenors presented eight witnesses who, collectively,

attended UNC between the years of 1980-2020. See infra ¶¶ 4-11. All of the Student-

Intervenor witnesses credibly testified that UNC’s race-conscious policy allowed them to

fully contextualize the breadth of their experiences and perspectives, infra Section II.B.;

that racial diversity on UNC’s campus is producing some transformative benefits (infra

Section II.C.) but that there is a need for even greater representation of underrepresented

students of color on UNC’s campus where students of color still frequently experience

tokenism and racial isolation, infra Section II.D.; and that a decline in diversity across

racial groups, or within a racial group, would substantially harm UNC’s educational



                                                4



       Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 9 of 73
environment and make other students of color less likely to apply to UNC, infra Section

II.E.

         4.    Luis Acosta—who identifies as Mexican American—graduated from UNC

in 2017, with a degree in Chemistry. Tr. 1336:11-16 (Acosta). Mr. Acosta grew up in

Hendersonville, North Carolina, with his parents who immigrated from Mexico and his

three younger brothers. Tr. 1336:22-1337:8 (Acosta). As a student at UNC, Mr. Acosta

actively participated in a mentoring program for at-risk Latinx middle school students. Tr.

1351:24-1352:11 (Acosta). Now in medical school at UNC, Mr. Acosta has served as co-

president for the Latino Medical Student Association and Vice President for Diversity and

Campus Affairs. Tr.1353:5-11 (Acosta). Mr. Acosta hopes to become a doctor who can

improve the lives of low-income communities. Tr. 1353:16-1354:8 (Acosta).

         5.    Andrew Brennen—who identifies as African American, queer, and a member

of the LGBTQ community—graduated in 2019 with a degree in Political Science. Tr.

1255:15-20 (Brennen). Mr. Brennen attended high school in Lexington, Kentucky, where

he cofounded the Prichard Committee Student Voice Initiative, which successfully centers

youth voices and leadership in Kentucky’s formation of education policy. Sealed Tr. at

46:10-18 (Brennen); see also IX0274 at 5-6 (Brennen application file). At UNC, Mr.

Brennen participated in student government and chaired the Governance Committee for

UNC’s independent student newspaper, The Daily Tar Heel. Tr. 1254:16-23 (Brennen).




4
  Student-Intervenors’ exhibits appear as both IX### (Trial Exhibit List) and DI###
(labels for exhibits). This brief uses IX###.
                                            5



        Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 10 of 73
Mr. Brennen currently works at the intersection of education policy and communication as

an Education Fellow at National Geographic. Tr. 1255:15-20 (Brennen).

      6.     Rimel Mwamba—who identifies as Black or African American—graduated

from UNC in 2018 with a degree in Global Studies, and minors in Chemistry and Human

Development. Tr. 1356:10-22 (Mwamba). Born in the Democratic Republic of the Congo,

Ms. Mwamba immigrated to the United States when she was six years old. Tr. 1356:24-

1357:2 (Mwamba). Ms. Mwamba attended a rigorous math and science magnet high school

in Columbia, South Carolina, where she was one of only two Black students in the

academic program. Tr. 1357:16-23 (Mwamba). At UNC, Ms. Mwamba earned several

honors, including becoming: a Robertson Scholar, a Ron Brown Scholar, and an Honors

Laureate graduating with distinction. Tr. 1356:15-18 (Mwamba). Ms. Mwamba currently

works as a Research Fellow at the Duke Global Health Institute and plans to become a

doctor who addresses healthcare disparities and provides holistic care to her patients by

attending to their physical, psychological, and emotional needs. Tr. 1370:8-13; 1371:16-

1372:11 (Mwamba).

      7.     Laura Ornelas—who identifies as Hispanic and Latina—graduated from

UNC in 2017 with a double major in Hispanic Linguistics and Latin American Studies, and

a minor in Linguistics. Tr. 1274:11-14; 1275:15-18 (Ornelas). Ms. Ornelas attended high

school in Chapel Hill, North Carolina, where she pursued honors courses while also

working part-time to financially support herself and her family. Tr. 1275:19-1276:4

(Ornelas). As a student at UNC, Ms. Ornelas held a leadership position in North Carolina’s

Scholars’ Latino Initiative (SLI), which provides mentorship and college advising to

                                            6



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 11 of 73
Hispanic high school students. Tr. 1284:3-1285:3 (Ornelas). After graduation, Ms. Ornelas

served in the Carolina Advising Corps where she provided college advising to students

attending a predominantly low-income, minority high school in Charlotte, North Carolina.

Tr. 1289:6-18 (Ornelas). Ms. Ornelas is committed to pursuing a profession where she can

support other low-income, students of color navigate the higher education system and

achieve greater educational opportunities. Tr. 1289:25-1290:9 (Ornelas).

      8.      Kenneth Ward—who identifies as African American—attended UNC from

1980-84 and graduated with a degree in Radio, Television, and Motion Pictures. Tr. 889:2-

10 (Ward). Growing up in Enfield, North Carolina, Mr. Ward was one of the first Black

students to attend the formerly all-white local public school as part of statewide integration

efforts. Tr. 889:12-13; 893:14-894:8 (Ward). After graduating as the high school

valedictorian, Mr. Ward actively participated in UNC’s academic and extracurricular

offerings. Tr. 898:12-15; 902:8-903:2; 905:21-908:22 (Ward). He served as UNC’s first

Black “mic man” during football games where he fostered “conversations about inclusion,

about race and…healing” before being forced to resign because of his outspokenness on

race and social justice issues. Tr. 903:16-904:22 (Ward). Mr. Ward currently serves as the

Executive Director of College Bound, a mentoring program that supports a diverse group

of marginalized students through the college application process and helps them excel once

admitted. Tr. 888:6-17; 915:10-21 (Ward).

      9.      Hanna Watson—who identifies as Black or African American—graduated

from UNC in 2020 with a degree in African, African American, and Diaspora Studies, and

a minor in Creative Writing. Tr. 1312:1-10 (Watson). Ms. Watson grew up in Wichita,

                                              7



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 12 of 73
Kansas, where her family experienced exclusion and racially-motivated vandalism as one

of the only Black families in the neighborhood. Tr. 1313:7-25 (Watson). As a student at

UNC, Ms. Watson received the Robert B. House Memorial Prize in poetry and became an

initiated member of the Phi Beta Kappa Honors Society. Tr. 1312:11-15 (Watson). Ms.

Watson is currently pursuing a Masters in Divinity at Princeton Theological Seminary. Tr.

1333:15-18 (Watson).

      10.    Star Wingate-Bey—who identifies as Black or African American--graduated

from UNC in 2016 with a degree in Communications and a minor in History. Tr. 1292:6-

15; 1305:9-10 (Wingate-Bey). Ms. Wingate-Bey grew up in a “culturally [B]lack

household” in Durham, North Carolina, which instilled in her a strong work ethic and keen

awareness of North Carolina’s struggles with integration. Tr. 1292:19-1293:3 (Wingate-

Bey). As a student at UNC, Ms. Wingate-Bey excelled academically and participated in

efforts to rename campus buildings that commemorated Ku Klux Klan (“KKK”) members.

Tr. 1294:17-25, 1304:22-1305:3 (Wingate-Bey). Ms. Wingate-Bey currently works at a

New York advertising agency where she seeks to lift up diverse perspectives. Tr. 1305:11-

25 (Wingate-Bey).

      11.    The five named Student-Intervenors—Cecilia Polanco, Andrew Brennen,

Laura Ornelas, Star Wingate-Bey, and Luis Acosta—submitted their application files into

the record. IX027-IX031.

    ii. Student-Intervenor Declarants




                                            8



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 13 of 73
      12.    In addition to the eight witnesses at trial, Student-Intervenors submitted into

evidence the declarations of thirteen Black and Latinx students and alumni who discussed

their experiences attending UNC between the years of 1979 and 2017. IX011-IX023.

      13.    Five of the Student-Intervenor declarants attended UNC during the pendency

of this litigation. Jessica Mencia—who identifies as Latina Honduran American—is a

member of UNC’s 2020 class who studied Public Policy and Latino/Latina Studies. IX014

¶¶ 2-3 (Mencia). Diandra Anna Kay Dwyer—who identifies as Black and Jamaican—is a

member of UNC’s 2020 class who studied Journalism and Mass Communication and

Japanese. IX019 ¶¶ 2-3 (Dwyer). D’Angelo Gatewood—who identifies as African

American—is a member of UNC’s 2019 class who studied Public Relations and Education.

IX012 ¶¶ 2-3 (Gatewood). Maria Gomez Flores—who identifies as Latina—is a member

of UNC’s 2018 class who studied Political Science and History. IX021 ¶¶ 2-3 (Gomez

Flores). Siena Scarbrough—who identifies as African American—graduated from UNC in

2017 with a degree in Media and Journalism, with a focus in Public Relations. IX011 ¶¶ 2-

3 (Scarbrough).

      14.    These Student-Intervenor declarants described how racial diversity at UNC

enriched their education by allowing for “deeper, fuller discussions,” IX019 ¶ 6 (Dwyer);

breaking down stereotypes, IX021 ¶ 6 (Gomez Flores); and providing a “cultural

awakening” to the diversity within particular racial groups, IX012 ¶ 5 (Gatewood). They

also expressed how they “experienced negative and uncomfortable situations…as a direct

result of [] race,” IX011 ¶ 7 (Scarbrough), including tokenism and being the “sole

spokesperson” for their community. IX021 ¶ 7 (Gomez Flores).

                                            9



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 14 of 73
       15.    Eight of the Student-Intervenor declarants were alumni of UNC when this

litigation was filed. Shatifa Searles—who identifies as African American—graduated from

UNC in 2003, with a degree in Anthropology. IX022 ¶¶ 2-3 (Searles). Valerie Newsome

Hayes—who identifies as African-American—graduated from UNC in 1985 with a degree

in Chemistry. IX017 ¶¶ 2-3 (Hayes). Pamela Phifer White—who identifies as African

American—graduated from UNC in 1985 with a degree in Radio, Television, and Motion

Pictures. IX023 ¶¶ 2-3 (Phifer White). Alan C. Frazier—who identifies as African

American or Black—graduated from UNC in 1984, with a degree in Business

Administration and a concentration in Accounting. IX020 ¶¶ 2-3 (Frazier). Adrian C.

Douglass—who identifies as African-American—graduated from UNC in 1983 with a

degree in Radio, Television and Motion Pictures. IX018 ¶¶ 2-3 (Douglass). Lisa-Anne

Staton Dyer—who identifies as African American—graduated from UNC in 1983 with a

degree in English and a minor in Communications. IX013 ¶¶ 2-3 (Dyer). Gwenevere

Charlene Parker—who identifies as Black—graduated from UNC in 1983 with a degree in

Biology. IX016 ¶¶ 2-3 (Parker). Patsy B. Zeigler—who identifies as African American—

graduated from UNC in 1983 with a degree in Industrial Relations and a concentration in

Sociology. IX015 ¶¶ 2-3 (Zeigler).

       16.    These Student-Intervenor alumni declarants described how they frequently

faced negative stereotypes, racism, and racial bias on UNC’s predominantly white campus,

including incidents of racial slurs that still haunt them today. IX023 ¶¶ 8-10 (Phifer White);

see also IX017 ¶ 7 (Hayes). Student-Intervenor declarants were nevertheless committed to

improving UNC’s campus culture by: participating in efforts to recruit more diverse staff

                                             10



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 15 of 73
to campus, IX023 ¶ 11 (Phifer White); serving as counselors for incoming students of color,

IX015 ¶¶ 6-7 (Zeigler); and seizing opportunities to address racial ignorance and develop

mutual, cross-racial respect. IX016 ¶¶ 9, 13 (Parker).

    iii. Student-Intervenors’ Expert Testimony

       17.    Student-Intervenors also submitted into evidence the expert reports of Dr.

Uma Jayakumar and Dr. David Cecelksi, and underlying public reports and documents.

IX001; IX002; IX024-IX055.

       18.    Dr. Jayakumar provided expert testimony on UNC’s progress towards

attaining the full benefits of diversity—sometimes termed achieving a “critical mass” or

“dynamic diversity.” IX001 at 1, 6-7.5 Dr. Jayakumar is an Associate Professor of Higher

Education Administration and Policy who has published extensively on issues involving

race, affirmative action, and diversity in higher education. IX001 at 1. Her scholarly

research and expertise focus on how institutional practices shape college access, outcomes,

and the educational benefits of diversity. IX001 at 1.

      19.     Dr. Cecelksi provided expert testimony on the history of discrimination and

segregation at UNC and North Carolina’s public (K-12) education system. IX002 at 2-3. 6

Dr. Cecelski is a historian and scholar of North Carolina history and culture. IX002 at 1.

He earned his M.A. and Ed.D. degrees from the Harvard Graduate School of Education.

IX002 at 1. He has published several scholarly books and hundreds of articles on the history


5
  Citations to Dr. Jayakumar’s report, IX001, refer to the internal page numbers appearing
in her report.
6
  Citations to Dr. Cecelski’s report, IX002, refer to the internal page numbers appearing
in his report.
                                             11



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 16 of 73
of North Carolina, including on the topics of racial discrimination in public education and

the struggle against state-sponsored racial segregation in education. IX002 at 1-2.

      20.     Student-Intervenors and UNC were the only parties to offer testimony from

students and alumni, and the only parties to offer expert testimony analyzing UNC’s

progress towards harnessing the benefits of diversity. See, e.g., IX001 (Report of Dr.

Jayakumar), IX003-023 (declarations of UNC students and alumni); Tr. 871-923, 1254-

1306, 1311-1372 (testimony of Polanco, Ward, Brennen, Ornelas, Wingate-Bey, Watson,

Acosta, Mwamba); PX119.2 (Report of UNC’s expert Professor Mitchell Chang); see, e.g.,

DX116-117, DX123, DX128-131, DX133-134, DX138-139, DX141-144, DX147-150

(declarations of students and alumni submitted by UNC).

      21.     By contrast, SFFA offered no student or alumni testimony to support its

claims, nor did SFFA introduce any application file evidencing how race dominates UNC’s

admissions process.

   B. UNC’s Limited Consideration of Race Is Necessary to Appropriately Evaluate
      and Admit Exceptional Candidates From Diverse Backgrounds

    i. Race-Conscious Admissions Allows Racially Diverse Students, Including
    ------------------------------------------
           Student-Intervenors, to Fully Disclose Their Identities and Reveal their
             Potential for Academic Success

       22.    UNC employs a “whole person” admissions process that considers all

available information about an applicant in an effort to admit exceptional students whose

“collective strengths” will “enrich each other’s education, strengthen the campus

community, contribute to the betterment of society, and help the University achieve its

broader mission.” DX009; Tr. 528:17-529:14; 531:9-19 (Farmer). UNC seeks a wide range


                                            12



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 17 of 73
of qualities in its incoming class, including “intellect, talent, curiosity, and creativity;

leadership, kindness, and courage; honesty, perseverance, perspective, and diversity.”

DX010; Tr. 531:23-532:8 (Farmer). UNC defines diversity broadly to include “all of the

ways in which people differ,” including but not limited to differences in: experience, belief,

socioeconomic status, physical ability, sexual orientation, and racial or ethnic identity.

DX003 at 3; DX088 at 6; see also UNC FOF Section III.B.

       23.    UNC has concluded, through its academic judgment, that identifying

candidates with these valued characteristics requires evaluating applicants in the full

context of their life circumstances. Tr. 528:18-529:14; 532:9-533:15 (Farmer). If

voluntarily self-disclosed, race and ethnicity may be considered as one factor among

numerous others. DX010 at 7-8; Tr. 543:9-13 (Farmer). Race is always viewed in the

context of everything else known about the candidate and in light of the candidate’s full

range of potential contributions. DX010 at 8-9; Tr. 545:11-546:4 (Farmer). UNC never

awards automatic points or insulates candidates from review based on race; nor does

applying a “tip” based on race automatically result in an offer of admission. Id.; Tr. 542:20-

543:6 (Farmer); see also Section III.B.iv.

      24.     Many applicants of color must express their racialized experiences in order

to convey the full breadth of their achievements, contributions to the college community,

and future potential as leaders. For example, Ms. Polanco wrote her personal essay to UNC

about being a “first-generation Salvadorean American” who faced prejudice from an early

age as educators routinely stereotyped her as lacking English proficiency. IX031 at 7-8;

Sealed Tr. at 32:13-33:22 (Polanco). Ms. Polanco shared with UNC that she “excelled [in

                                             13



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 18 of 73
advanced placement courses] despite being the only Latina in a predominantly white

environment.” IX031 at 7. Ultimately, these encounters with prejudice gave her a “tough

skin” that made her “strong[er] and prepared for life after high school.” IX031 at 8. It also

instilled in her an “impenetrable pride in [her] Salvadorean culture” that she would carry

to UNC’s campus, if admitted. IX031 at 8. For Ms. Polanco, it was important to share her

Salvadoran heritage with UNC because it was “formative” to her perspective, values, and

“how I walk through the world.” Sealed Tr. 33:25-34:1, 34:17-20 (Polanco). It allowed

UNC to “hear [her] voice” and “see [her] and get to know [her] a bit better.” Sealed Tr.

35:12-15 (Polanco).

      25.     Mr. Brennen similarly wrote his application essay about the stereotypes that

he often faced as a Black man, as classmates questioned his Blackness because of his

academic ambition and wide-ranging interests beyond “rap music” and “the hood.” IX027

at 11-12; Sealed Tr. 44:12-45:18 (Brennen). In response to UNC’s question about personal

motivation, Mr. Brennen succinctly expressed: “I do what I do because people do not

expect it from me, [and] because others who look like me are not able to do it…I am Black

and I am proud.” IX027 at 12; Tr. 45:14-18 (Brennen). At trial, Mr. Brennen explained that

he discussed his racialized experiences in his essay because it was “the only option that

would fully capture my perspective”; “every experience that I had prior to college was

informed by the color of my skin, and so my perspective going into college was similarly

so.” Sealed Tr. 45:21-24 (Brennen); Tr. 1257:6-8 (Brennen).

      26.     For many applicants of color, memories of racial discrimination and the

development of cultural pride are at the root of what motivates them to pursue college and

                                             14



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 19 of 73
advocate for change. Ms. Watson, for example, wrote her college essays about how racism

in her community fueled her interest in “public policy…to bring more racial justice to the

United States.” Tr. 1317:19-1318:20 (Watson). Ms. Watson’s own racial identity provided

important context for her “passions” because it showed UNC the deep-seated strength of

her “empathy to care about the experiences of other minoritized races” in light of her own

lived experience. Tr. 1318:8-20 (Watson). Mr. Acosta’s college essay similarly discussed

how the racial slurs that he faced as a Mexican American deepened his commitment “to

not judge another by their color or any difference.” IX030 at 13-14; Sealed Tr. 58:14-59:24

(Acosta). He practiced this principle by “promot[ing] cross-racial friendships at the Boys

& Girls Club” where he volunteered. IX030 at 13. For Mr. Acosta, disclosing his racial

identity to UNC “gave some context to…everything [he’s] been through. . . .” and allowed

him to show his commitment to “change…the next generations” by increasing racial

inclusivity. Sealed Tr. 54:24-55:7; 59:25-60:9 (Acosta).

      27.     Ms. Polanco, Mr. Brennen, Ms. Watson, and Mr. Acosta are not outliers—

all of the Student-Intervenor witnesses testified that their racial identities shaped their

ability to contribute to UNC’s campus through their unique viewpoints, interests, and

future ambitions. See, e.g., Sealed Tr. 1360:18-25; 1358:7-25; 1359:11-18; 1360:25-

1361:7 (Mwamba) (noting how her racial identity was a formative part of her experience

before college and influenced the perspective and skills that she offered as a college

applicant); Tr. 890:2-892:4 (Ward) (describing how growing up in a segregated rural town

and witnessing a KKK cross-burning shaped his perspective); Tr. 1281:1-5, Sealed Tr.

50:7-13 (Ornelas) (affirming importance of considering her ethnicity); Tr. 1295: 4-14

                                            15



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 20 of 73
(Wingate-Bey) (“[I]t was important for UNC to know I was black. I think it colors all of

my experiences…”).

      28.     Based on decades of experience, UNC officials have also observed that race

and ethnicity can be “integral” for understanding a student’s whole story and potential to

contribute to UNC’s community. See, e.g., Tr. 550:10-14 (Farmer).

      29.     Ending race-conscious admissions could deprive UNC of exceptional

students of color who would be less likely to be admitted without a comprehensive

understanding of their background. Supra ¶¶ 24-27; infra ¶ 30.

      30.     As Mr. Brennen forthrightly stated: he would not have been able to share his

perspective without any reference to his race. Tr. 45:25-46:2; 48:2-4 (Brennen). Numerous

Student-Intervenors agreed that ignoring their racial identity would make it impossible to

fully convey what they could add to UNC’s campus. Tr. 34:25-35:7 (Polanco) (explaining

she could not have shared about her aspirations and academic successes without any

reference to ethnicity); Tr. 61:14-20 (Acosta) (eliminating race and ethnicity from

admissions “would have taken out a majority of what I would have talked about…it would

have disrupted a lot.”); Sealed Tr. 50:14-51:3 (Ornelas) (explaining that if she was unable

to reference her ethnicity then “I don’t think I would have been able to portray a complete

picture of the person I was and am to the admissions committee.”); Tr. 1361:1-7 (Mwamba)

(“[I]t’s really important, at least for my application, that UNC see what -- who I am, you

know, holistically and how the color of my skin and the texture of my hair impacted my

upbringing.”).



                                            16



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 21 of 73
     ii. Race-Conscious Admissions Allows UNC to Account for Inequalities and Better
            Assess a Student's Potential

       31.    Race-conscious admissions allows UNC to fully evaluate individual

applicants in the context of the inequality that may have shaped their educational

opportunities. For example, Mr. Acosta and Ms. Ornelas both described that having

immigrant parents who did not attend college and had limited resources restricted their

familiarity with, and access to, test preparation resources, thereby suppressing their scores

on the SATs. Tr. 1345:9-1346:10 (Acosta); 1277:10-1278:13 (Ornelas). Based on his years

of experience in providing academic mentorship to students, Mr. Ward similarly observed

that—in spite of equal talent and potential—students attending predominantly white,

affluent schools perform better on standardized tests, as compared to their peers attending

predominantly minority schools, because of their access to test preparation courses that

could boost scores by 200 or 300 points. Tr. 897:12-898:1; 918:1-918:11.

      32.     Many students of color also have less access to a wider range of rigorous

coursework because some educators harbor biased views that Black and Latinx students

are less academically gifted, irrespective of their qualifications. Ms. Polanco shared how a

school counselor discouraged her from enrolling in advanced coursework because “they

were not used to advising a Latina student with my drive and energy.” Sealed Tr. 33:12-17

(Polanco); see also Tr. 1341:17-20, 1343:1-25 (Acosta) (describing challenges in enrolling

in advanced coursework because counselor doubted his academic capabilities for reasons

seemingly tied to his ethnicity). Mr. Ward also described instances where educators

undervalued his scholarly contributions and extolled disproportionate punishment for


                                             17



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 22 of 73
reasons that could only be explained by his being Black. Tr. 894:24-895:4; 906:4-14

(Ward).

      33.     In addition to being racially skewed, numeric metrics such as test scores,

class rank, and grades are—when viewed on their own—poor predictors of an individual

student’s ability to thrive at UNC. Mr. Acosta described how despite earning lower SAT

scores than his white peers, his strong work ethic allowed him to excel in UNC’s pre-med

program while some of his higher-scoring white peers dropped out. Sealed Tr. 64:20-65:9

(Acosta). Mr. Ward similarly affirmed that the diverse students that he mentors through

“College Bound” graduate at the same rate as their white peers because of the rich

knowledge they have developed in their neighborhoods and lived experiences, not their

standardized test scores, which merely reflect access to test preparation courses. Tr. 918:1-

918:25 (Ward).

      34.     Moreover, these numerical metrics cannot capture the less quantifiable, but

equally important, qualities that UNC seeks in its applicants, including but not limited to:

perseverance and a strong work ethic; kindness and the ability to enhance UNC’s academic

and social environment; leadership and a commitment to enriching the lives of North

Carolinians, among other attributes. Supra ¶ 22; see also Tr. 679:17-24 (Rosenberg). UNC

administrators have attested that they cannot comprehensively evaluate these desired

qualities based solely on an applicant’s GPA and SAT score. Tr. 533:16-19 (Farmer);

DX009. Rather, readers are “explicitly and repeatedly encouraged to base their

recommendations on everything they know about candidates rather than on one or two

criteria." DX010 at 6; Tr. 540:4-10 (Farmer); see also Tr. 532:4-6 (Farmer) (“Just as there

                                             18



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 23 of 73
is no formula for admission, there is no list of qualities or characteristics that every

applicant must present.”).

      35.     Student-Intervenors’ application files exemplify how non-quantifiable

aspects are highly indicative of which applicants can best fulfill UNC’s mission. For

example, Ms. Polanco expressed her desire that UNC see her “as more than just grades and

numbers.” Sealed Tr. 34:18-19 (Polanco). Her recommendation letters noted her unique

ability to bridge cultural divides, how she “has been a student leader in our school and

community,” and how she is a “go-getter in every way.” IX031 at 9, 14. Numbers alone do

not reflect these intangible qualities.

     iii. Race is Not the Dominant or Defining Feature in UNC’s Admissions Process

       34.    SFFA’s expert Dr. Arcidiacono is the lone witness who asserted at trial that

race predominates in UNC’s application process. In addition to all of the reasons proffered

by UNC in dispelling the credibility and reliability of Dr. Arcidiacono’s testimony, (UNC

FOF Section IV.B.ii.), Student-Intervenors highlight three ways the record rebuts Dr.

Arcidiacono’s contention and demonstrates how UNC’s admissions process comports with

the type of holistic review endorsed by the Supreme Court.

      35.     First, Student-Intervenors’ application files illustrate that UNC’s admissions

process is highly individualized, only considers race alongside other contextual factors,

values many other diversity attributes, and does not apply an automatic or outsized boost

for race. See IX027 (application file of Andrew Brennen) (redacted, under seal); IX028

(application file of Star Wingate-Bey) (redacted, under seal); IX029 (application file of



                                            19



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 24 of 73
Laura Ornelas) (redacted, under seal); IX030 (application file of Luis Acosta) (redacted,

under seal); IX031 (application file of Cecilia Polanco) (redacted, under seal).

      36.     For example, Mr. Acosta’s file shows that the admissions officer commented

on his socioeconomic status (noting his fee waiver states, or “FW”); his being a first

generation college student (“FGC”); his supportive recommendations; his varied

extracurriculars, with more than 300 volunteer hours and notable leadership positions; and

his test scores that, while on the lower end, were nevertheless contextualized by his

bilingual abilities, lower-income status of his family, and many other indicators of

scholarly strength. IX030 at 41. Alongside all of these comments is a note that Mr. Acosta

would “add diversity” to UNC, id., which is likely informed by Mr. Acosta’s own essays

about his racial heritage and commitment to cross-cultural friendships.

      37.     Second, Dr. Arcidiacono’s flawed analysis relies, in part, on his creation of

an “academic index”—a calculation based entirely on SAT scores and grades, which UNC

has never used—and then rank-orders students by decile and demographic group. Tr.

141:11-21; 144:7-21 (Arcidiacono). He suggests that race predominates in the admissions

process because UNC seemingly admits a larger share of underrepresented minority

students in lower deciles. Tr. 150:9-151:5; 162:10-18 (Arcidiacono). But this manufactured

decile analysis wrongly equates merit with high academic scores. See UNC FOF Section

IV.B.ii.e. As explained (supra ¶¶ 31-35), test scores and grades are poor indicators of an

individual’s ability to contribute to UNC and thrive once admitted. In addition, such scores

tend to underpredict the potential of many talented underrepresented minority students who

face race-based barriers to test preparation and supportive educators. Supra ¶¶ 31-35.

                                             20



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 25 of 73
Further compounding these concerns, Dr. Arcidiacono’s statistical approach imposes a

penalty on women and underrepresented minority students who only took the ACT. His

model attributes markedly lower converted SAT scores to Black, Hispanic, Native

American, and female applicants as compared to white, Asian, and male applicants who

earned the exact same ACT scores. Tr. 357:23-360:5; 363:16-23 (Arcidiacono); see also

UNC FOF Section IV.B.ii.a.

      38.     Third, Dr. Arcidiacono ignores the fact that—consistent with a non-

mechanical, highly individualized process that flexibly considers race—UNC admits many

white students with relatively low test scores and rejects many underrepresented minority

students with relatively high test scores. Tr. 370:4-371:18; 371:23–372:3 (Arcidiacono).

Putting aside his flawed decile grouping, Dr. Arcidiacono confirmed that his data showed

that UNC admitted over 2,000 white students from the lowest five deciles in his decile

analysis and rejected many Black and Latinx students from the highest five deciles. Id. The

admission    of    “lower-performing”      white    students   over    “higher-performing”

underrepresented students of color further demonstrates the individualized nature of

UNC’s admissions process.

   C. UNC’s Efforts to Cultivate Racial Diversity Are Producing Educational
      Benefits

       39.    UNC has long recognized that it must admit and enroll a diverse student body

to realize its mission to “serve as a center for research, scholarship, and creativity and to

reach a diverse community of undergraduate, graduate, and professional students to

become the next generation of leaders.” DX001; Tr. 517:22-25 (Farmer). Racial and ethnic


                                             21



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 26 of 73
diversity are among the forms of diversity that UNC regards as crucial to “create and

sustain an environment of educational excellence.” DX003 at 2-3; Tr. 527:4-14 (Farmer);

see also UNC FOF Sections II.A, II.B.

      40.     Synthesizing decades of work and observations, UNC has enumerated five

categories of educational benefits that it seeks: (i) promoting the robust exchange of ideas;

(ii) broadening and refining understanding; (iii) fostering innovation and problem-solving;

(iv) preparing engaged and productive citizens and leaders; and (v) enhancing appreciation,

respect, and empathy. DX003 at 5-7; Tr. 525:5-526:7 (Farmer).

      41.     The benefits of diversity articulated by UNC are well-documented and

widely-recognized by academic research. IX001 at 7-9; PX119.2 14-24. Student-

Intervenors’ expert Dr. Jayakumar synthesized research studies showing how meaningful,

cross-racial interactions contribute to: reducing prejudice; reducing social distance

between racial groups; promoting a sense of belonging; cultivating intergroup dialogue

skills and pluralistic orientation; encouraging comfort with people from other races;

improving racial/cultural understanding and engagement; furthering overall student well-

being and retention; increased civic development and social agency; improved academic

skills and cognitive outcomes; enhanced personal growth and development; and developed

capacity for teamwork and leadership. IX001 at 7-9. These benefits have been shown to

last beyond the college years and into adulthood. IX001 at 7-9; see also PX119.2 at 4

(SFFA’s expert Professor Mitchell Chang opining the research consensus shows diversity

in higher education produces substantial benefits that flow to all students (minority and

non-minority) (“individual benefits”), to the institutions in which they are educated

                                             22



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 27 of 73
(“institutional benefits”), to the economy and private sector (“economic and private sector

benefits”), and for the society as a whole (“societal benefits”).

      42.     And as discussed more thoroughly in UNC’s Proposed Findings (see UNC

FOF Section II.E.), UNC’s goals are sufficiently measurable and can be assessed through

a combination of both qualitative and quantitative measures. See IX001 at 35-36; see also

DX061 (Inventory of Assessments Related to Delivery of the Educational Benefits of

Diversity and Inclusion); Tr. 782:4-790:8 (Panter).

     i. Exposure To, and Engagement With, Racial Diversity is Producing Benefits for
            UNC Students

      43.     The record overwhelmingly reflects that UNC students have experienced

firsthand the educational benefits of diversity through more nuanced and rewarding

discussions that occur both inside and outside of classrooms. See Tr. 884:22-885:17

(Polanco); Tr. 1269:11-1270:1 (Brennen); Tr. 1290:1-21 (Ornelas); Tr 1305:14-1305:5

(Wingate-Bey); Tr. 1321:9-1323:8 (Watson); Tr. 1349:6-1354:24 (Acosta); Tr. 1364:9-

1366:3 (Mwamba).

      44.     For example, Ms. Wingate-Bey explained how racial diversity is contributing

to UNC’s articulated goal of “promoting the robust exchange of ideas,” testifying that

classrooms with greater racial and ethnic diversity “made my education a lot richer”

because it created a “safer space” where students could “talk and really discuss and dive

deep into…the text we were reading, to relate it back to our experiences, [our] shared

experiences, our different experiences.” Tr. 1297:18-1298:7 (Wingate-Bey). Other student

and alumni expressed similar sentiments. IX019 ¶ 6 (Dwyer) (describing how he found the


                                             23



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 28 of 73
ethnic diversity at UNC enriching to the classroom environment); Tr. 1319:23-1320:17

(Watson) (describing how the ethnic diversity at UNC led to her forming a lifelong

friendship with a white South African student where they had cross-cultural conversations

about race, justice and apartheid in South Africa).

      45.         Student-Intervenors uniformly shared about how racial and ethnic diversity

is advancing UNC’s goal to “broaden and refine understanding.” See IX012 ¶ 6

(Gatewood) (describing how he befriended several Native American students while at

UNC and as a result became more aware about their culture and issues); IX005 ¶ 15

(Brennen) (describing how he became aware of islamophobia on UNC’s campus after

attending a campus vigil for the murder of three Muslim students); Tr. 1282:8-19 (Ornelas)

(Ms. Ornelas, who grew up in a family with documented legal status, explaining that her

interactions with Latinx students who were undocumented allowed her to “learn[] so much

from their perspective and now can consider things that before had never even crossed my

mind.”).

      46.     Student-Intervenors also testified about how racial and ethnic diversity is

furthering UNC’s goal of “fostering innovation and problem-solving.” Mr. Acosta, for

example, testified how exposure to racial disparities in health outcomes during classroom

discussions has made him more attuned to the needs of communities he seeks to serve as a

medical doctor. Tr. 1353:12-1354:8 (Acosta); see also Tr. 1321:11-1322:1 (Watson)

(describing how her poetry writing improved due to the racial diversity present in her

writing class).



                                              24



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 29 of 73
      47.     Substantial witness testimony confirmed that racial diversity is contributing

to UNC’s goal of “enhancing appreciation, respect, and empathy.” See Tr. 1296:11-

1297:17 (Wingate-Bey) (describing how UNC’s leadership program with racially diverse

peers made her “a more empathetic person, a more accepting person…and you just become

a better member of the community”); Sealed Tr. 40:1-9 (Polanco) (discussing how, as a

Latina woman, her interactions with members of UNC’s Black Student Movement caused

her to “empathize and be conscious and aware” of “other people’s experiences” involving

police brutality); see also IX004 ¶ 7 (Acosta) (describing how during his time at UNC he

was able to learn from and find commonalities with Indian and Asian students, and unlearn

many stereotypes that he held about their culture); Tr. 1323:9-20 (Watson) (describing how

her friendship with an Asian American woman generated conversations about how the

Black and Asian experiences interacted, allowing them to grow “in compassion and in the

ability to interact” with those from different backgrounds).

      48.     These benefits are flowing to students and alumni of all racial and ethnic

groups. PX119.2 at 17-19 (Report of UNC’s expert Dr. Chang) (stating “white students

who attended colleges with 25 percent or more minority enrollment were more likely to

have diverse friendships after leaving college and to live in diverse neighborhoods . . . .”);

see also PX119.2 at 67 (Asian American male alumnus explaining how he actively sought

opportunities to interact with racially and ethnically diverse students at UNC); PX119.2 at

68 (African American male alumnus discussing how he was exposed to diverse religions

and ethnicities at UNC and how it allowed him to develop an expanded worldview);



                                             25



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 30 of 73
PX119.2 at 66 (white male alumnus explaining how interacting with diverse students was

one of the most rewarding experiences of attending UNC).

      49.     Climate surveys further confirm that racial diversity at UNC is producing

some benefits across the student body. IX001 at 55-58; PX119.2 at 46-68. For example,

UNC’s 2016 Climate Survey shows that a majority of UNC students reported that they

either “very often” or “often” reconsidered the way they thought about an issue after

hearing the perspectives of UNC students with a different race or ethnicity (60.3%) and

have learned from perspectives offered by UNC students of a different race or ethnicity

(70%). PX119.2 at 49.

     ii. UNC’s Cultivation of Diversity Within Each Racial Group is Producing
           Educational Benefits for Students, Including the Deconstruction of
           Stereotypes

       50.    Several nonracial approaches suggested by SFFA’s expert Mr. Kahlenberg

ignore the value of diversity within racial groups (sometimes termed “intra-racial” diversity

or “diversity within diversity”). However, the record clearly demonstrates that having intra-

racial diversity plays an important role in imparting the educational benefits sought by

UNC. As Student-Intervenors’ expert Dr. Jayakumar explained, exposure to differences

within a given racial group helps to break down stereotypes and prejudice by

“encourag[ing] students to avoid crude and inaccurate inferences based on isolated,

observable attributes.” IX001 at 18-19. Student testimony corroborated these benefits. Ms.

Polanco testified that diversity within the Latinx community at UNC dismantled

stereotypes that she held that educated Latino males did not exist. The exposure to a range

of Latino students of differing backgrounds “helped show me another story, a different

                                             26



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 31 of 73
narrative” about her own community. Tr. 877:11-25 (Polanco); see also Tr. 914:7-15

(Ward) (explaining how diversity within the Black community taught him the Black

community is “not a monolith”); Tr. 1324-25 (Watson) (diversity within the Black

community showed her “important differences between black individuals” and

deconstructed stereotypes she had previously held); Tr. 1282:8-19 (Ornelas) (explaining

that diversity within the Hispanic community created “eye-opening discussions” that

broadened her perspective on issues facing the Latinx community).

      51.     Dr. Jayakumar explains that “diversity within diversity” also “promotes

cultural flexibility by highlighting social similarities and differences across other

significant identity markers such as culture and socioeconomic status.” IX001 at 19. Mr.

Acosta, a first-generation college student who qualified for free lunch in his K-12 school,

testified how UNC allowed him to socialize with other Latino students who were at the

higher-end of the socioeconomic spectrum. Tr. 1337:5-16; 1351:16-1352:22 (Acosta).

These interactions allowed him to “break down barriers and biases” that he previously held

about higher income students, and made him more comfortable in spaces with people of

all socioeconomic backgrounds whether low-income, middle-income, or high-income. Tr.

1351:18-1354:8 (Acosta).

    iii. UNC’s Cultivation of Diversity is Lessening Racial Isolation and Tokenism

       52.    A racially diverse student body is also necessary to cultivate a learning

environment in which students from underrepresented minority groups do not feel isolated

or “tokenized” in the classroom. IX001 at 27.



                                            27



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 32 of 73
       53.    Conditions that foster a sense of racial isolation, tokenism, 7 and stereotype

threat8 among students of color suppress their participation by making them feel invisible,

othered, unwelcome, and/or unsafe. IX001 at 13. This withdrawal of students of color, in

turn, suppresses opportunities for cross-racial interactions and associated educational

benefits. IX001 at 9, 11-17.

       54.    However, research also shows a greater number of same-race peers increases

the likelihood that underrepresented minority students will continue to participate rather

than choose silence, distance, or disengagement. IX001 at 22. For example, the availability

of Black student groups in predominately white contexts enables students to gain

validation, resist stereotypes, and develop culturally affirming identities. IX001 at 23.

       55.    Student-Intervenor testimony and declarations confirm that many students of

color continue to experience tokenism and racial isolation on UNC’s campus. See infra ¶

69.

       56.    Consistent with the research, Student-Intervenors testified that having spaces

with a greater number of students of color relieves their sense of isolation and promotes

their participation. Ms. Polanco, for example, explained that finding spaces with students

“from a similar racial or ethnic background” allowed her to feel safer and “seen and

appreciated for who [she] was” at UNC. Tr. 880:21-881:11 (Polanco). By giving her a



7
  Tokenism refers to the sense of scrutiny and pressure felt by students of color to
represent their group when faced with underrepresentation. IX001 at 9.
8
  Stereotype threat or “social identity threat” represents “a threat that occurs when people
recognize they may be devalued in a setting because of one of their social identities.”
PX119.2 at 21.
                                             28



      Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 33 of 73
sense of community, spaces with higher numbers of students of color gave Ms. Polanco

“the resilience to go back out into [her] classes and…show up better,” increasing her

participation and cross-racial interactions. Tr. 880:15-881:11 (Polanco). Many other

Student-Intervenors similarly provided examples of how being in spaces with higher

proportions of underrepresented students of color eased their sense of tokenism and made

them more comfortable fully engaging in UNC’s learning environment. Tr. 1282:20-

1283:7 (Ornelas) (explaining how in diverse classrooms she felt more comfortable to share

her experiences and her opinions); Tr. 1301:22-1302:17 (Wingate-Bey) (noting how

meeting other Black dancers on UNC’s dance team helped her to find community and ease

her sense of isolation on campus); Tr. 1329:17-1330:9 (Watson) (discussing how she found

a sense of community and support in UNC’s diverse campus ministry); Tr. 1367:3-22

(Mwamba) (explaining how she felt seen and understood at UNC when she was able to

write for “The Bridge” which was staffed by women of color).

    iv. A Diverse Student Body Enables the UNC Administration to Better Serve Its
           Students and Develop a Scholarly Community

      57.    Faculty and administrators recognize how diversity improves pedagogy and

bolsters the institutional profile of UNC. “[I]t is clear from…evidence that diversity in

classrooms has a powerful and positive impact on the learning environment. PX119.2 at

35-36; see also, DX124 ¶ 31 (Crimmons) (“Diversity has also been a major contributor to

innovation in teaching methods for the scientists, which has improved learning and

understanding for all students”); DX136 ¶ 11 (Kohn) (“Having students from diverse

backgrounds deepens and broadens their education, expanding their perspectives and


                                           29



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 34 of 73
understanding”); DX132 ¶ 21 (Hogan) (“Diversity jolts us into cognitive action in ways

that homogeneity simply does not.”); see also UNC FOF Section II.C.

      58.     Greater diversity and multicultural groups “are associated with higher

retention rates and more positive racial experiences for both white students and students of

color.” IX001 at 32; Tr. 1303:16-25 (Wingate-Bey) (opining that based on her experiences,

the already low “[r]etention rates for [B]lack students would be affected if there was less

diversity” and “you need to see people that look like you to feel like you can belong

somewhere”). UNC has actively designed programs that are explicitly centered on diversity

and seek to improve retention and graduation rates for underrepresented students. See

PX119.2 at 29-32.

      59.     Students of color also play a key role in recruiting other underrepresented

students to the university. Programs like Project Uplift and the Carolina College Advising

Corps rely on UNC students and alumni to reach out to Black, Latinx, Native American,

and Asian American students, introduce them to UNC and provide peer mentorship. IX001

at 37-39; see also Tr. 878:4-879:16 (Polanco) (explaining her participation in Project

Uplift, Dia de Bienvenida, and Tar Heel Target, to reach out to underrepresented youth in

North Carolina and show them that there is diverse racial representation at UNC).

Typically, students of color lead these programs, creating critical and more credible

pipelines that attract other diverse students allowing underrepresented high school

candidates “to see representation so that they can…see themselves [at UNC].” Tr. 878:20-

22 (Polanco); see also supra ¶ 108.



                                            30



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 35 of 73
      60.     Underrepresented student groups also significantly contribute to the social

and intellectual life of the University. For example, Black students have taken a leading

role in addressing issues such as criminal justice, racial justice, and “without a strong

[B]lack community…newsworthy protests” like those against police brutality would not

have occurred. IX007 ¶ 5 (Watson); see also IX006 ¶ 11 (Polanco) (describing how “many

minority students and the Black Student Movement [were] trying to generate awareness

and support [for] the ‘Black Lives Matter’ movement”); Tr. 882:3-5 (Polanco)

(highlighting that it is “mostly [B]lack and [B]rown students…doing advocacy and

organizing work to improve conditions at the university for themselves and their peers”

including efforts to remove the Silent Sam Confederate statue); IX014 ¶ 7 (Mencia)

(outlining how the Latinx community created the “Estamos Aqui UNC movement…to

advocate for itself and for the creation of [a Latinx center].”)

     v. A Diverse Student Body Enables UNC to Better Serve the State of North
            Carolina

       61.    UNC graduates of color are instrumental in providing mentorship and college

advising to underrepresented students, helping to build a more skilled workforce for North

Carolina. See Tr. 1289:6-18 (Ornelas) (sharing her post-graduation experience as part of

the Carolina College Advising Corps, which places UNC graduates in majority

underrepresented population high schools for two years with the goal of “advis[ing] the

entire student population about the college application process, regardless of what school

they wish to attend.”).




                                              31



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 36 of 73
      62.     Diversity on UNC’s campus also enables graduates to thrive in the state’s job

market, where they will encounter individuals from different cultures and backgrounds.

Ms. Polanco, for example, explained UNC’s diversity better equipped her to serve as the

Executive Director of SEEDs, a Durham-based youth development organization. By

enhancing Ms. Polanco’s “understanding” and “empathy” for the diverse student

population that she serves, she is more capable of “clos[ing] some of the opportunity gaps

or achievement gaps” facing Durham’s public schoolchildren. Tr. 885:20-886:18

(Polanco); see also PX119.2 at 64 (declarant Jonathan Reckford indicating that

professionals “cannot succeed…if you can not work cross-culturally…with people from

different cultures, [and] races”); PX119.2 at 64 (declarant Jennifer Ho sharing that

“students need to have racial and social literacy” to be successful after graduation, and this

literacy is developed by “interact[ing] with people from different racial and ethnic

groups”).

      63.     Diversity also “creates capacity for leadership” by creating cross-cultural

experiences, which “are the prerequisites to developing respect and appreciation for diverse

opinions and experiences.” DX117 ¶ 17 (Barnes). Mr. Brennen, for example, explained

how UNC’s racial diversity better prepared him for his job at National Geographic working

with youth advocates around the world because it strengthened his “ability to connect with

anyone, to make friends with anyone, to understand how different cultures and different

races…intersect and interact with one another.” Tr. 1269:14-1270:1 (Brennen). Such cross-

cultural competencies have made Mr. Brennen “more comfortable and confident”

providing skill training to these diverse youth leaders. Id.; see also DX117 ¶ 19 (Barnes)

                                             32



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 37 of 73
(indicating that “if we want UNC-CH graduates to be successful…leaders, UNC-CH must

continue to expose its students to classmates from different backgrounds who have

different experiences than their own”).

      64.      The leadership skills facilitated by diverse classroom and campus spaces are

evident in UNC alumni leadership around the state. See, e.g. DX117 ¶ 18 (Barnes)

(highlighting that her “cross-cultural experiences” at UNC have been “essential to [her]

professional success); PX119.2 at 60 (declarant Jonathan Rich asserting that his

“experiences in the military affirm the importance of an educational environment where

students are exposed to great diversity”); DX123 ¶ 21 (Cooper) (indicating that her

experiences “with diversity at UNC-CH…made [her] confident in [her] ability to work

with, coach, and teach others who do not look like [her] or who have not had the same

experiences”); DX129 ¶ 17 (Gonzalez) (concluding that his experiences “with people from

different backgrounds has helped [him] with [his] current position doing business all over

the world”).

      65.      The University’s alumni acknowledge how cross-racial interactions during

college helped to make them more effective professionals in their careers. See, e.g. DX117

¶ 18 (Barnes) (highlighting that her “cross-cultural experiences” at UNC have been

“essential to [her] professional success”); PX119.2 at 60 (declarant Jonathan Rich asserting

that his “experiences in the military affirm the importance of an educational environment

where students are exposed to great diversity”); DX123 ¶ 21 (Cooper) (indicating that her

experiences “with diversity at UNC-CH…made [her] confident in [her] ability to work

with, coach, and teach others who do not look like [her] or who have not had the same

                                            33



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 38 of 73
experiences”); DX129 ¶ 17 (Gonzalez) (concluding that his experiences “with people from

different backgrounds has helped [him] with [his] current position doing business all over

the world”).

   D. More Progress is Needed for UNC to Fully Harness the Benefits of Diversity

      66.      While UNC’s recent diversity efforts have moved the University towards

attaining many of the benefits of diversity, see Section II.C., much more progress is needed

to fully attain diversity’s benefits. IX001 at 6-7.

      67.      UNC recognizes that the benefits of diversity cannot fully be realized in the

absence of inclusion and belonging. DX003 at 2-3. Inclusion occurs when students of all

backgrounds feel “welcome, supported, and prepared for academic success,” and are able

to fully participate and thrive in the university’s educational setting. DX003 at 2. UNC

understands the critical importance of having enough underrepresented students on campus

to ensure students in the UNC community have the “ability to contribute fully to the

experience of others and also benefit fully from the experience that we offer.” Tr. 544:2-9

(Farmer).

      68.      The benefits of diversity are suppressed when there are campus conditions

that discourage students from sharing their unique combinations of experiences and

backgrounds. IX001 at 8-14; DX003 at 2-4. As Stephen Farmer explained: the University

cannot achieve the full benefits of diversity—or a “critical mass”—when students continue

to face pressures of being “spokespeople for their race” and encounter learning

environments where “people stereotype them on the basis of their race.” Tr. 544:2-21

(Farmer).

                                              34



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 39 of 73
      69.     Students and alumni of color have testified that racial isolation and tokenism

remain a common experience for UNC’s underrepresented minority students, and this

experience reduces their full and open participation in classes. Star Wingate-Bey, for

example, often found herself to be the only person of color in the classroom, making her

feel like “the token or sole representative for my race.” Tr. at 1299:12-17, 1300:13-18

(Wingate-Bey). Being the sole Black student felt “isolating,” “draining,” and

“burden[some].” Tr. at 1299:12-1301:21 (Wingate-Bey). It caused her to enter classes with

her “guard up….[which is] not conducive to learning.” Tr. 1300:22-1301:13 (Wingate-

Bey). Mr. Brennen similarly shared about often “being the only African American in the

class” and how such isolation prevented him from speaking up about racially-salient issues

because he did not want to “represent the perspective of all African Americans on campus.”

Tr. at 1262:12-1263:5 (Brennen). Cecilia Polanco also shared that the representation of

students of color on UNC’s campus “still feels low” and it was “really challenging being

in spaces that were predominantly white.” Tr. 879:2-22 (Polanco). As “the only Latina” in

many spaces, Ms. Polanco often felt “alone” and “invisible,” which made it “hard to speak

up” because it “felt like tokenization” and she did not want to have to speak for the entire

Latinx or immigrant community. Tr. 879:23-880:6 (Polanco). Virtually all of the Student-

Intervenor witnesses shared stories about being tokenized on UNC’s campus. Tr. 906:4-5

(Ward) (testifying “I remember being in classrooms where I felt like I was the token

[B]lack or the spokesperson for all [B]lack folk.”); Tr. 1285:22-1286:6 (Ornelas)

(explaining that she often felt like the “sole representative of [her] ethnic group” due to

lack of representation, thereby leading to less participation and engagement in the

                                            35



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 40 of 73
classroom); Tr. 1365:12-21 (Mwamba) (discussing instances when she was the only person

of color or Black person in class and “felt that [she] had to speak up in defense of everything

[B]lack,” which sometimes caused her to be emotionally drained and tired); Tr. 1327:14-

1328: 25 (Watson) (reflecting on her experience feeling like she was seen as “the token

[B]lack girl” in UNC’s a cappella group and the immense pressure she felt to “be the

representative for the [Black] race” due to underrepresentation in the classroom).

      70.     Students of color also continue to face racial hostility and overt racism on

UNC’s campus. Rimel Mwamba testified how one classmate derogatorily called her a

“slave,” and another excluded her from a party by telling her “my president [Trump] says

it's okay to kick out the N words.” Tr. 1366:7-20 (Mwamba). Mr. Brennen was also called

racial slurs on UNC’s campus on more than one occasion. Tr. 1265:17-1266:10 (Brennen).

These experiences are painful, and increase the need for having more same-race peers who

can provide support. Tr. 1366:7-1367:2 (Mwamba); Tr. 1268:16-1269:4 (Brennen).

      71.     Climate    surveys     and   quantitative    institutional   data   also   show

underrepresented students of color are experiencing racial isolation, tokenism, and racial

hostility at frequent and disproportionate rates compared to their peers. Students of color

expressed markedly higher agreement with the statement that “I feel pressured in class

discussions to represent the views of all people from my racial or ethnic background.”

IX001 at 60 (citing DX106, “Classroom Experiences” sheet, Question 44c). Just over 50%

and 30% of Black and Latinx students, respectively, agreed (compared to an average

agreement rate of 14%). Id. Students of color were also more likely to report discomfort

from being singled out in class, overwhelmingly because of their race or national origin.

                                              36



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 41 of 73
For example, nearly 50% of Black students expressed such discomfort, and 76.5% of such

students felt singled out due to race or color. IX001 at 60-61 (citing DX106, “Classroom

Experiences” sheet, Question 42d).

      72.     Such surveys similarly show students of color are disproportionately

suppressing aspects of their cultural identities, which hinders the benefits of diversity by

reducing the exchange of diverse perspectives. The 2016 Climate Survey indicated 40% of

Black students and 29% of Latinx students agreed or strongly agreed with the statement:

“I feel that I need to minimize aspects of my racial or ethnic culture to fit in here”

(compared to an average agreement rate of 15%). IX001 at 65 (citing DX106, “Isolation”

sheet, Question 44e).

      73.     The 2016 Climate Survey also reflects the continued prevalence of racial

hostility and bias on campus. Over 91% of students reported hearing insensitive or

disparaging remarks made by other students, with 25% hearing such remarks often or very

often. IX001 at 59 (citing DX106, “Experienced Bias, Observations” sheet, Question 46c).

Disaggregating these findings demonstrates that underrepresented students of color hear

insensitive and disparaging remarks related to racial and ethnic minorities far more often

(49.1% of Black students and 29.4% of Latinx students heard such remarks often or very

often). Id. Furthermore, the majority of students of color has personally experienced bias

at UNC, and overwhelmingly reports being subject to racial bias in particular (100% of

American Indian students, 95% of Black students, and 70% of Latinx students). Id. at 61

(citing DX106, “Experienced Bias, Observations” sheet, Question 45).



                                            37



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 42 of 73
        74.   While UNC has recently expanded its efforts to recruit and enroll

underrepresented minority students, (see UNC FOF Section V.A.), all of the Student-

Intervenors testified that the number of students of color remains too low, and more

representation is needed to fully achieve UNC’s diversity and inclusion goals. Tr. 879:2-

16 (Polanco) (remarking that upon arrival on campus, she noticed that “there were much,

much less students of color than [she] thought” and that UNC “needed to better recruit

students…to make Carolina a better place for ourselves and our peers”); Tr. 919:13-23

(Ward) (describing social exclusion on campus as evidence that “increasing [diversity]

numbers is incredibly important for the university” to create a sense of belonging for

underrepresented students); Tr. 1264:25-1265:3 (Brennen) (lamenting that the number of

Black students on campus is too “low and could be improved”); Tr. 1285:22-1286:6

(Ornelas) (explaining that there is inadequate representation of students of color, which led

to less participating and sharing in classroom environments among those students); Tr.

1299:3-6 (Wingate-Bey) (indicating that she “did not feel like there was enough diversity

at UNC”); Tr. 1326:20-23 (Watson) (recalling that she “never thought that there was

adequate representation” of students of color on campus and “UNC’s [B]lack population

was not reflective of North Carolina’s [B]lack population”); Tr. 1366:6 (Mwamba)

(confirming her belief that UNC does not have adequate racial representation “at all”).

UNC professors have likewise observed students of color are lacking in particular classes

and fields. DX126 ¶¶ 18-21 (Cuadros); DX145 ¶ 15 (Sathy); see also UNC FOF Section

II.G.



                                             38



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 43 of 73
   E. Race-Conscious Admissions Remain Necessary for Cultivating the Fullest
      Depth and Breadth of Diversity Which Benefits All Students

     i. SFFA’s Expert Richard Kahlenberg Failed to Properly Assess Race-Neutral
           Alternatives, Which Requires Considering Both Numbers and UNC’s
           Particularized Context

      75.     Any analysis of whether a race-neutral alternative can achieve educational

benefits “about as well” as UNC’s holistic, race-conscious policy should consider both

demographic representation and contextual factors since both influence the level of

educational benefits flowing to students on campus. IX001 at 6-7, 20-21.

      76.     Student-Intervenors’ expert Dr. Jayakumar explained that harnessing

diversity’s benefits depends not only on the overall demographic composition of the

admitted class, but also on a number of contextual factors that enhance or impede the

educational environment. IX001 at 6-7, 20-21. These contextual factors include: the

institution’s sociohistorical context, the institution’s commitment to diversity, and the

incoming student body’s characteristics such as whether each racial group reflects a full

range of diverse backgrounds (diversity within diversity). IX001 at 8-34.

      77.     Numbers and contextual factors are both important because they both

influence the levels of participation and cross-racial interaction that give rise to the

educational benefits of diversity. IX001 at 6.

      78.     UNC’s administrators and experts agree that contextual considerations

matter when analyzing race-neutral alternatives and the anticipated benefits of diversity.

UNC’s expert Bridget Terry Long opined that when assessing race-neutral alternatives it

is “very important” to account for “the context and the institutional characteristics” of both


                                             39



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 44 of 73
UNC and the universities described in the research. Tr. 1192:10-22 (Long). Abigail Panter,

who heads UNC’s Committee on Race-Neutral Strategies, similarly explained that when

evaluating UNC’s ongoing need to consider race “numbers are a part of it. But…[another]

critical piece is the context of the institution and the interactions that are ongoing” among

students on campus. Tr. 868:9-869:7 (Panter).

      79.     UNC has developed a comprehensive framework for analyzing race-neutral

alternatives that considers both predicted demographic representation and contextual

factors that affect UNC’s ability to cultivate such benefits. UNC has taken various

measures to evaluate the availability of race-neutral alternatives including: drafting an

extensive literature review on how banning racial considerations impacted flagship

institutions in other states; conducting a variety of simulations; and creating subcommittees

to analyze conditions that can affect the viability of race-neutral alternatives, including a

subcommittee on “the student experience.” See DX054; see also UNC FOF Section V.B.

To date, UNC has not identified any workable race-neutral alternative to race-conscious,

holistic review that will achieve the educational benefits of diversity without sacrificing

UNC’s educational goals. DX054; see also UNC FOF Section V.

      80.     In contrast to UNC’s comprehensive approach, SFFA’s expert on race-

neutral alternatives Richard Kahlenberg failed to critically examine whether the benefits

of diversity are accruing at UNC and whether any of his proposed models would adequately

address the contextual factors of diversity beyond numbers. In forming his opinions, Mr.

Kahlenberg did not consult with any UNC students because he viewed it as non-essential;

did not review any written declarations by UNC current students or alumni discussing their

                                             40



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 45 of 73
educational experiences; and does not recall whether he cited any student climate surveys

when forming his conclusions. Tr. 505:15-506:11 (Kahlenberg).

      81.     Mr. Kahlenberg also lacks the direct experience and expertise to provide an

informed opinion on whether students are experiencing the benefits of diversity. Mr.

Kahlenberg has never worked in an admissions office, never worked in a university

financial aid office, never worked in a recruiting function, never managed a university

endowment, and never served on the board of a higher education institution. Tr. 466:4-19

(Kahlenberg).

      82.     Accordingly, the Court finds Mr. Kahlenberg’s findings and opinions

inconclusive and unpersuasive.

     ii. UNC’s Particularized Context Impedes its Ability to Achieve the Full Benefits
           of Diversity Using Race-Neutral Alternatives

       83.    As Dr. Jayakumar observed, there are several contextual factors that impede

UNC’s ability to achieve the full benefits of diversity. IX001 at 37. Contextual factors that

affect the viability of ending UNC’s race-conscious admissions policy include: UNC’s

particularized sociohistorical context and its perceived commitment to diversity. See IX001

at 33, 44, 48-52.

       a) UNC’s Particularized Sociohistorical Context

      84.     North Carolina has a sordid history of state sponsored racial discrimination,

which includes excluding African-American and other students of color from UNC-Chapel

Hill. IX002 at 19-25. Even after UNC was forced by court order to admit students of color,

the State continued to fight integration; for decades, UNC’s leadership turned a blind eye


                                             41



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 46 of 73
to the discrimination experienced by those same students once admitted. IX002 at 8-13.

When Mr. Ward attended UNC as a Black student in the early 1980s, he repeatedly faced

racial epithets, received hate mail, and encountered KKK rallies on campus. Tr. 901:13-

18, 903:3-13 (Ward). When he drew attention to UNC’s challenges around race as the

University’s first Black mic man, the Dean promptly forced him to resign from the role.

Tr. 903:14-23 (Ward). Other Black alumni attending UNC in the 1980s similarly recall the

prevalence of classmates displaying confederate flags, IX013 ¶ 9 (Staton Dyer); having

white classmates and professors treat them as “maids” and “domestics” rather than

students, IX015 ¶ 10 (Zeigler); and casually using racially derogatory language, IX016 ¶

10 (Parker); IX017 at ¶ 7 (Hayes).

      85.    Although UNC recently has now rejected its prior legacy of exclusion,

UNC’s very recent history of racial subjugation currently affects student life on campus

and exacerbates barriers to achieving meaningful educational benefits of diversity at UNC.

IX002 at 8-9, 26; IX001 at 49-54. As of January 2018, more than half a dozen buildings

on campus bore the names of leaders of the KKK and white supremacy campaigns. IX002

at 12. For students, these physical relics of UNC’s confederate past are a “constant

reminder of the [University’s] history and legacy” of racial exclusion. Tr. 881:15-882:20

(Polanco); see also Tr. 1266:12-1267:10 (Brennen) (sharing that “many students of

color…were hyperaware that we were sleeping and attending class in buildings named after

people who bragged about their racism.”)

      86.     Campus artifacts commemorating the confederacy are “a cause of

discomfort” for students of color because they do “not make students of color…feel safe

                                           42



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 47 of 73
and supported by the university.” Tr. 881:15-882:20 (Polanco). Star Wingate-Bey

explained that having to walk past UNC’s “racist wallpaper…every day adds to that feeling

of not being valued on campus.” Tr. 1304:16-1305:8 (Wingate-Bey). Rimel Mwamba

similarly reflected that the presence of monuments commemorating “such a violent history

towards black people” made her ask herself: “as a black person,…does this school actually

value my being here[?]” Tr. 1369:7-1370:3 (Mwamba).

      87.       These confederate relics also make Black students such as Andrew Brennen

more guarded in terms of his interactions with others on campus. Tr. 1266:25-1267:10

(Brennen) (explaining he was more “careful” in light of this historical context); see also

Tr. 1330:13-1331:13 (Watson) (recalling how controversies regarding the “racist legacy”

surrounding confederate relics like the Silent Sam statute “pervaded [her] UNC

experience”).

      88.       In addition, UNC’s confederate monuments have heightened the

psychological and physical threats for students of color by attracting current-day white

supremacists to UNC’s campus to defend the confederate statue against removal. Rimel

Mwamba described instances where the Sons of the Confederacy came to campus to rally

around the Silent Sam statue and how such experiences were “emotionally and physically

violent” for her and her Black classmates. Tr. 1369:18-1370:3 (Mwamba); see also Tr.

1330:13-1331:13; 1332:12-1333:6 (Watson) (describing how “white supremacists came to

the campus wielding guns to defend the statue” and “terrorize” Black students).

      89.       While UNC publicly rejects its prior legacy of racial discrimination and has

made some progress in removing and renaming confederate relics, (IX001 at 49, 51-52),

                                             43



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 48 of 73
Student-Intervenors’ testimony and experts’ analyses demonstrate that UNC’s historical

context has present-day manifestations that make students of color feel unwelcome on

UNC’s campus. Supra ¶¶ 85-88. As Dr. Jayakumar opined: UNC is moving in the right

direction, but “[i]t will take time and continued effort to increase the University’s capacity

for ensuring a healthy climate for dynamic diversity that enables the type of educational

benefits all UNC students will need to excel.” IX001 at 68.

       b) UNC’s Race-Conscious Admissions Policy Incentivizes Students of Color
          to Apply and Enroll at UNC

      90.      Admissions policies that express a commitment to racial diversity can

encourage applications and enrollment from students of color, whereas policies that fail to

express a commitment to diversity can signal to students of color that they are not welcome.

IX001 at 33.

      91.      For example, bans on affirmative action have had a “discouragement effect”

that leads students of color to not apply to an institution. IX001 at 33. Dr. Caroline Hoxby

explained that after California and Texas ended their race-conscious policies, students who

previously benefitted from the prior policy—i.e. Black and Hispanic students—applied at

lower rates. Tr. 988:6-20, 1002:25-1003:4 (Hoxby) (discussing drop in application rates

and providing example of a high-achieving African American student who would be less

incentivized to apply); see also DX054 at 33 (Committee on Race-Neutral Strategies

discussing how “studies have generally suggested that schools which eliminate the use of

race or ethnicity have tended to experience declines in applications from underrepresented

students.”); UNC FOF Section V.C.ii.b.


                                             44



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 49 of 73
      92.     Consistent with this trend, selective institutions in other states that have

banned race-conscious admissions have experienced a marked decline in underrepresented

minority students. According to the study conducted by SFFA’s own expert Mr.

Kahlenberg, the most selective state flagships that stopped considering race—UCLA, UC

Berkeley, and Michigan University—were not able to achieve their prior levels of diversity

even after implementing race-neutral alternatives. Tr. 491:9-23 (Kahlenberg); see also

UNC FOF Section V.C.ii.a.

      93.     In contrast, Dr. Jayakumar explained that visible efforts to promote racial

diversity—such as race-conscious admissions policies—can signal an inclusive and

welcoming environment to prospective students of color, making them more interested in

applying. IX001 at 33.

      94.     Student-Intervenors testified that UNC’s race-conscious policy impacted

their perception of UNC as welcoming to underrepresented minority students. Ms. Watson

explained that UNC’s consideration of race in admissions indicated to her that the

University “care[d] about [applicants] as whole people.” Tr. 1315:14-23 (Watson). If UNC

had not considered race, she would have found it “off-putting” and it “would have made

me [feel] unwelcome at the university.” Id. at 1315:14-1316:3. Ms. Wingate-Bey similarly

expressed that if UNC stopped considering race in admissions it would send a message that

people of color “aren’t valued for the specific cultural experiences that we could bring to

UNC.” Tr. 1304:4-13 (Wingate-Bey).




                                            45



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 50 of 73
     iii. There Are No Feasible Alternatives Available to Considering Race as One
             Factor Among Many

       95.    UNC’s race-conscious admissions policy has a limited but meaningful

impact on the racial diversity of its class. See Tr. 955:1-3 (Hoxby).

       96.    UNC’s current admissions policy does not result in under-qualified students

being admitted in the name of racial diversity—rather, the contextual weight of race in

admissions impacts only those applicants who are highly-qualified and highly competitive

based on their many talents, irrespective of race. Tr. 570:3-6, 667:14-18 (Farmer); Tr.

1044:15-22 (Hoxby); see, e.g., IX027-IX031 (Student-Intervenors’ application files

reflecting remarkable, wide-ranging talents).

      97.     UNC’s internal evaluations and the expert analyses have all revealed that

elimination of race-conscious practices would result in a decline in racial diversity of

certain underrepresented minority groups, academic preparedness, or both. DX047;

DX054; Tr. 1032:25-1033:7 (Hoxby); see also UNC FOF Sections V.B., V.C.

      98.     Student-Intervenors’ testimony confirms UNC’s findings that race-neutral

alternatives would not achieve comparable benefits, would unduly sacrifice other desirable

class characteristics, or both. Infra ¶¶ 104, 107-109, 111-113.

       a) Both Parties’ Race-Neutral Simulations Show a High Likelihood of
          Declines in Diversity

      99.     It is undisputed that many of the proposed race-neutral alternatives would

result in a marked decline in the number of underrepresented students, either collectively

or with regard to a particular underrepresented group. See, e.g., Tr. 1011:16-21 (Hoxby);

Tr. 482:20-483:24 (Kahlenberg).

                                             46



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 51 of 73
      100.   Professor Hoxby explored the “ceiling” of what was possible with regard to

race-neutral admissions policies. Tr. 987:1-11 (Hoxby). She ran more than a hundred

simulations of various admissions plans and made “very favorable” assumptions meant to

maximize each race-neutral plan’s chances of achieving UNC’s current levels of

underrepresented minority students and academic preparedness. Tr. 1000:8-1001:13;

1032:25-1033:7 (Hoxby). Even with these generous assumptions, Dr. Hoxby found that

the majority of the socioeconomic-based simulations resulted in “fewer URM

[underrepresented minority] students admitted.” Tr. 1011:16-21 (Hoxby).

      101.   SFFA’s expert Mr. Kahlenberg also offered several race-neutral simulations

to support his contention that UNC could stop considering race and achieve comparable

benefits. See Tr. 423:23-448:9 (Kahlenberg). As a preliminary matter, Mr. Kahlenberg’s

simulations are unreliable for the numerous reasons set forth in UNC’s Findings of Fact

and Conclusions of Law, including that they are based on Dr. Arcidiacono’s models that

themselves suffer from methodological flaws. UNC FOF Section V.C.ii. (describing flaws

in Mr. Kahlenberg’s approach); see also Section IV.B.ii. (describing flaws in Dr.

Arcidiacono’s modeling approach).

      102.   But even setting these flaws aside, some of Mr. Kahlenberg’s proposed

models result in a decline in underrepresented minority groups. For example, in Simulation

9, Hispanic students drop from 5.9% to 5.3%, roughly a 10% drop in their numbers; Native

Americans students drop from 1.9% to 0.8%, representing a 50% decline in numbers. Tr.

482:20-484:24 (Kahlenberg). As explained below, these simulations—though problematic

on their own—almost certainly underpredict the actual declines that UNC would

                                           47



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 52 of 73
experience, (infra ¶¶ 103-108) , and thereby provide further evidence that there are not

race-neutral alternatives that will produce comparable levels of diversity as UNC’s race-

conscious admissions and its associated benefits.

       b) The Declines in Diversity Would Be Even Greater Than Projected By The
          Simulations and Substantially Harm the Educational Environment

      103.    The declines in diversity would likely be greater than anticipated by both

parties’ simulations for at least three reasons.

      104.    First, Student-Intervenors’ testimony and other states’ experiences confirm

that ending race-conscious admission will reduce applications from underrepresented

minority students and produce a marked decline in diversity. See supra ¶¶ 90-94. As Laura

Ornelas candidly expressed: if UNC stopped considering race, “I would have reconsidered

if I were to apply to UNC at all” because it would convey to her “the university isn't

interested in how I identify.” Sealed Tr. 50:25-51:3 (Ornelas).

      105.    Both parties’ simulations do not account for this likely decline in

underrepresented students’ application and matriculation to UNC. To maximize the

success of the race-neutral policy, Dr. Hoxby presumed that no underrepresented minority

student would leave the applicant pool. Tr. 988:6-20, 1002:25-1003:4 (Hoxby). She openly

recognized that this approach inflated the race-neutral policy’s projected number of

admitted minority students because, in reality, high-achieving students of color would be

less likely to apply to UNC once the University stopped considering race. Id. She

emphasized that her findings must be interpreted with the understanding that she made

extremely optimistic assumptions. Tr. 988:1-989:19 (Hoxby).


                                              48



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 53 of 73
      106.    Mr. Kahlenberg’s models also presume that no underrepresented student of

color will leave the applicant pool when UNC stops considering race. His simulations were

based on two different, equally unreliable assumptions. Half of his proposed race-neutral

models presume there is no change in UNC’s applicant pool after changing the admissions

policy. Tr. 478:13-479:3; 484:17-486:16; 488:3-6 (Kahlenberg) (describing simulations 8,

3, and 13, which presume no one joins the applicant pool, or leaves the applicant pool).

The other half of his simulations presume 100 percent of North Carolina’s eligible high

schoolers would apply to UNC. Tr. 480:23-482:18; 478:10-21; 478:22-479:20

(Kahlenberg). Mr. Kahlenberg conceded that both assumptions were highly unlikely. Tr.

478:3-11; 481:19-482:2 (Kahlenberg). Perhaps more importantly, both presumptions

substantially inflate the simulation’s projection of the share of Black, Latinx, and Native

American students admitted under each race-neutral alternative, since—in reality—such

students would be less likely to apply.

      107.    Second, the simulations fail to capture the decline in the diversity within each

racial group that would likely result if UNC switched from an entirely holistic process to a

process that mechanically applies socioeconomic “boosts” or automatically admits

students based on particular metrics, like test scores or grade point average. Student-

Intervenors, Dr. Jayakumar, and UNC all affirmed that having diversity within each racial

group is crucial for enriching the educational environment and breaking down

preconceived stereotypes. Supra ¶¶ 50-51; see also DX003 at 2 (“difference within

difference[] is a crucial component” of UNC’s ability to extend the educational benefits of

diversity). By failing to provide similarly high levels of intra-racial diversity, the simulated

                                              49



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 54 of 73
race-neutral alternatives would likely reduce the educational benefits flowing to students

and prohibit UNC from meeting its educational objectives.

      108.   Third, any decline in diversity would likely trigger a downward spiral in

representation since students of color play a crucial role in convincing other

underrepresented minority students to attend UNC. Supra ¶ 59. To begin, recruitment

efforts would be less effective because there would be fewer Black, Latinx, and Indigenous

students who are among the best recruiters for persuading same-race high-schoolers to

come to UNC. Tr. 878:20-22 (Polanco); Tr. 569:15-17; 575:16-21 (Farmer). In addition, it

would be much harder for UNC to compete for talented Black, Latinx, and Indigenous

students. Based on his decades of experience working with youth pursuing college, Mr.

Ward observed that students of color would be even less inclined to attend UNC if the

number of underrepresented minority students decreased on UNC’s campus. Tr. 919:10-

23 (Ward). Instead, they will choose other options where they can encounter more

diversity. Id.; see also Tr. 1354:13-24 (Acosta) (decided against applying to schools

because of low numbers of Latinos on campus); Tr. at 1261:2-11 (Brennen) (ultimately

decided to attend UNC because he saw women of color organizing for a safer, more

inclusive campus); Tr. at 913:13-25 (Ward) (describing how after meeting other Black

students “I knew then that Carolina was where I wanted to go because they looked like

me”); Sealed Tr. 38:8-18 (Polanco) (seeing other Latinx students was “important” in

convincing her to attend UNC).

      109.   The likely decline in the number of Black, Latinx, and Indigenous students

on UNC’s campus would also significantly lessen the educational benefits flowing to

                                           50



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 55 of 73
students, and further exacerbate the levels of racial isolation, tokenism, and stereotype

threat already felt by UNC’s underrepresented minority students. See Tr. 883:6-23

(Polanco) (explaining that a reduction in Black and Latinx students would be “harmful for

the student body” because there are such “limited numbers [of students of color] already”);

Tr. 1303:13-1304:3 (Wingate-Bey) (noting that a decline would harm “all…aspects” of

campus life from the social interactions, to the educational setting, to the learning

environment); Tr. 1265:11-16 (Brennen) (having fewer Black students on campus would

make it less likely that Black students would share their perspective in discussions, and

thereby reduce the likelihood that racially-offensive viewpoints would be pushed back on

or confronted); see also supra ¶¶ 43-49, 62-65 (indicating how fewer students of color

would reduce the educational benefits flowing to students and make them less prepared for

leadership in today’s multiethnic society); supra ¶¶ 59-60 (reflecting how a decline would

negatively impact the campus climate because students of color are leading the efforts to

move UNC towards a more inclusive campus).

       c) Mr. Kahlenberg’s Proposed Alternatives Ignore the Distinct Benefits of
          Racial Diversity and the Many Other “Intangible Characteristics” that
          UNC Seeks in a Student Body

      110.     Mr. Kahlenberg suggests that gains in socioeconomic diversity could

counteract any losses due to racial diversity. Tr. 415:1-9, 429:10-13 (Kahlenberg); see also

UNC FOF Section V.C.ii. However, socioeconomic diversity is “not interchangeable with

racial diversity when it comes to contributing to a diversity in opinions regarding certain

educationally relevant topics.” PX119.3 at 6. Pedagogically, racial diversity produces

distinct benefits.

                                            51



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 56 of 73
      111.    Moreover, the real-life experiences of UNC students and applicants cannot

be accurately captured by focusing solely on socioeconomic status in lieu of race in

admissions. For example, Mr. Acosta explained his race is more visibly salient and has

often been the source of discrimination, but his low socioeconomic class has not resulted

in the same experiences. Tr. 1342:9-17 (Acosta). Without considering those aspects of his

identity, UNC would be unable to understand his talents and full life experience. Sealed

Tr. 60:10-16 (Acosta).

      112.    Indeed, Student-Intervenors uniformly testified that their socioeconomic

status is not a reliable substitute for their racial identity. Tr. 884:25-885:2 (Polanco)

(describing how there are benefits to both socioeconomic and racial diversity, and how

both “can be a marginalized identity, so it’s important to consider…both”); Tr. 920:4-921:

4 (Ward) (recalling instances of racism when he was called the n-word both on UNC’s

campus and abroad, and how “socioeconomics had nothing to do with that” but instead

“skin color and race…perceptions and how people see you” regardless of socioeconomic

status have powerful effects in social settings); Tr. 1258:6-10 (Brennen) (opining that he

does not see much of a link between socioeconomic status and racial identity, sharing that

“people don’t see me as someone that is relatively affluent; they see me as a black man”);

Tr. 1287:211288:2 (Ornelas) (explaining that her socioeconomic status, first-generation

college status, and racial identity are all “important parts to getting a full picture” of who

she is, and “the way they uniquely intersect…is important”); Tr. 1362:9-1263:8 (Mwamba)

(describing her success becoming more socioeconomically mobile, but qualifying that

mobility by remarking that “although someone who may be in the same socioeconomic

                                             52



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 57 of 73
class…might have had somewhat similar experiences…my racial identity has given me

unique perspective and unique life experiences that would not be the same”).

        113.   Even Mr. Kahlenberg agrees that colleges “seeking to identify talent should

consider not only the credentials that a student offers . . . but also what obstacles they’ve

had to overcome” to achieve their record. Tr. 414:1-5 (Kahlenberg). Student-Intervenors

all affirmed that they faced distinct obstacles prior to college due to their racial identity,

which also allowed them to form particular strengths that they could contribute to UNC’s

community. See supra ¶¶ 24-27.

        114.   Additionally, Mr. Kahlenberg’s contention that his proposed, mechanical

alternatives would achieve “comparable” benefits ignores the many intangible

characteristics that UNC seeks in its class—such as perseverance, kindness, and

leadership—that are best evaluated through holistic, individualized review. See supra ¶¶

22, 35; see generally UNC FOF Section III.B.

        115.   Of note, Mr. Kahlenberg agrees that colleges should be able to consider race

if there are no viable nonracial alternatives available. Tr. 417:21-23 (Kahlenberg). The

record demonstrates UNC does not have workable race-neutral alternatives available. See

supra ¶¶ 75-114; see also UNC FOF Section V.

III.     PROPOSED CONCLUSIONS OF LAW

        116.   Student-Intervenors adopt and incorporate by reference each of Defendants’

proposed Conclusions of Law at Sections I-II. (“UNC COL”). Student-Intervenors offer

the following Conclusions of Law to complement UNC’s submission and underscore



                                             53



       Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 58 of 73
conclusions that are directly supported, in part, by Student-Intervenors’ witnesses,

evidence, and counsel’s cross-examination.

      117.    The Court concludes that UNC has satisfied its burden of demonstrating that

its admissions process complies with the principles articulated by the Supreme Court in

preceding cases and that judgment must issue for UNC on each of the claims. See, e.g.,

Fisher v. Univ. of Texas at Austin, 136 S. Ct. 2198, 2207-08 (2016) (Fisher II) (setting

forth controlling principles assessing college admissions affirmative action programs);

Grutter v. Bollinger, 539 U.S. 306, 326 (2003) (holding that racial classifications must

survive strict scrutiny). More specifically, the Court finds that UNC satisfies its burden

under the Supreme Court’s burden-shifting framework in cases challenging the

consideration of race by universities for admissions and denies SFFA any relief on: Count

I where SFFA alleged that UNC unlawfully considered race as more than a “plus factor”

in admissions; and Count II where SFFA alleged that UNC unlawfully failed to consider

race-neutral alternatives that were available, workable, and sufficient.

   A. Legal Framework

      119.    For over forty years, the Supreme Court has recognized the lawfulness of a

university’s consideration of race and ethnicity as a “plus” factor to further the goal of

acquiring the educational benefits of diversity that flow from a diverse student body. See,

e.g., Fisher II, 136 S. Ct. at 2210 (citation and internal quotation marks omitted) (“a

university may institute a race-conscious admissions program as a means of obtaining ‘the

educational benefits that flow from student body diversity’”); Regents of Univ. of Calif. v.

Bakke, 438 U.S. 265, 314-15 (1978) (J. Powell, plurality opinion) (“As the interest of

                                             54



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 59 of 73
diversity is compelling in the context of a university’s admissions program,” the remaining

question is “whether the program’s racial classification is necessary to promote this

interest.”).

      120.     To be constitutionally permissible under the Equal Protection Clause, racial

classifications must pass strict scrutiny; that is, they must be narrowly tailored to achieve

a compelling state interest. Fisher II, 136 S. Ct. at 2208; Fisher v. Univ. of Texas at Austin,

570 U.S. 297, 310 (2013) (Fisher I); Grutter, 539 U.S. at 326; Bakke, 438 U.S. at 299.

      121.     Importantly, “[c]ontext matters when reviewing race-based governmental

action under the Equal Protection Clause.” Grutter, 539 U.S. at 327 (citing Gomillion v.

Lightfoot, 364 U.S. 339, 343-44 (1960)).

   B. UNC’s Compelling Interest in the Educational Benefits that Flow from a
      Diverse Student Body Satisfies Constitutional Principles

      122.     Universities have a compelling interest in attaining the “substantial, . . .

important and laudable” benefits that stem from a diverse educational environment.

Grutter, 539 U.S. at 330. To pursue racial diversity, a university must offer a “reasoned,

principled explanation” for its pursuit of the educational benefits of diversity, and that

decision is entitled to deference. Fisher II, 136 S. Ct. at 2208 (citation omitted).

      123.     This interest stems from diversity’s numerous benefits within the academic

environment and, more broadly, for national progress and welfare. As recently as 2016, the

Supreme Court reaffirmed that a diverse student body “‘promotes cross-racial

understanding, helps to break down racial stereotypes, and enables students to better

understand persons of different races.’” Id. at 2210 (quoting Grutter, 539 U.S. at 330)


                                              55



     Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 60 of 73
(internal quotation marks and alteration omitted). It also facilitates “enhanced classroom

dialogue and the lessening of racial isolation. . . .” Fisher I, 570 U.S. at 308. These benefits

extend beyond the college campus by contributing to the broader goal and “overriding

importance of preparing students for work and citizenship” in our extraordinarily diverse

society. Grutter, 539 U.S. at 331. As Justice Powell reflected over forty years ago in Bakke,

nothing less than “the nation’s future depends upon leaders trained through wide exposure

to the ideas and mores of students as diverse as this Nation of many peoples.” 438 U.S. at

313 (internal quotation marks and citation omitted).

      124.    The Supreme Court has further recognized that “[e]ffective participation by

members of all racial and ethnic groups in the civic life of our Nation is essential if the

dream of one Nation, indivisible, is to be realized.” and that “[i]n order to cultivate a set of

leaders with legitimacy in the eyes of the citizenry, it is necessary that the path to leadership

be visibly open to talented and qualified individuals of every race and ethnicity.” Grutter,

539 U.S. at 332.

      125.    As noted above, (supra ¶¶ 39-42), and as more fully discussed in UNC’s

Proposed Findings of Fact and Conclusions (UNC FOF Section II), UNC has established

convincingly its “reasoned, principled explanation” for its pursuit of the educational

benefits of diversity, with the degree and specificity required by the Supreme Court. UNC

has further demonstrated that its goals in student body diversity are “sufficiently

measurable to permit judicial scrutiny of the policies adopted to reach them.” Fisher II,

136 S. Ct. at 2211 (approving the University of Texas at Austin’s goals of “the destruction

of stereotypes, the promotion of cross-racial understanding, the preparation of a student

                                               56



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 61 of 73
body for an increasingly diverse workforce and society, and the cultivation of a set of

leaders with legitimacy in the eyes of the citizenry.”); UNC FOF Sections II; see also,

supra ¶¶ 39-42 (such educational benefits are widely recognized by research and can be

measured through qualitative and quantitative means).

      126.    The overwhelming, uncontradicted evidence also demonstrates that while

more work needs to be done, UNC is harnessing the educational benefits that flow from

student body diversity, including racial and ethnic diversity. See supra ¶¶ 43-65; see also

UNC FOF Section II.C. These educational benefits are consistent with UNC’s goals and

the benefits recognized by the Supreme Court, including: enhanced classroom dialogue,

the lessening of racial isolation, and the cultivation of leadership. Id.

   C. UNC’s Consideration of Race is Legally Permissible and is Not Used as More
      Than a “Plus Factor” in Admissions, as Alleged by SFFA (Count I)

      127.    Narrow tailoring requires the university to show it engages in individualized

review, meaning it “ensure[s] that each applicant is evaluated as an individual and not in a

way that makes an applicant's race or ethnicity the defining feature of his or her

application.” Fisher I, 570 U.S. at 309. “To be narrowly tailored, a race conscious

admissions program . . . may consider race or ethnicity only as a ‘plus in a particular

applicant’s file,’ without ‘insulat[ing] the individual from comparison with all other

candidates for the available seats.’” Grutter, 539 U.S. at 334 (third alteration in original)

(quoting Bakke, 438 U.S. at 317). The process should employ a “highly individualized,

holistic review” which flexibly considers “all pertinent elements of diversity . . . although

not necessarily according them the same weight.” Id. at 309 (citation omitted).


                                              57



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 62 of 73
      128.    As emphasized by the Supreme Court, “[t]he importance of this

individualized consideration in the context of a race-conscious admissions program is

paramount.” Id. at 337. “So long as the university proceeds on an individualized, case-by-

case basis, there is no warrant for judicial interference in the academic process.” Bakke,

438 U.S. at 319 n.53 (opinion of Powell, J.).

      129.    Race may, however, “make a difference to whether an application is accepted

or rejected.” Fisher II, 136 S. Ct. at 2207.

      130.    Courts have recognized that race has been, and continues to be, a unique and

integral part of a student’s experience. “Just as growing up in a particular region or having

particular professional experiences is likely to affect an individual’s views, so too is one’s

own, unique experience of being a racial minority in a society, like our own, in which race

unfortunately still matters.” Grutter, 539 U.S. at 333.

      131.    The overwhelming evidence demonstrates that UNC considers race in the

admissions process in the manner permitted by the Supreme Court. UNC considers each

applicant as a whole person, scrutinizing each application through an intensive

individualized review that accounts for the full breadth and depth of what the applicant has

accomplished, overcome, and would bring to campus. UNC FOF Section III.B.; see also

supra ¶¶ 22-38. UNC’s admissions program is “flexible enough to consider all pertinent

elements of diversity in light of the particular qualifications of each applicant, and to place

them on the same footing for consideration, although not necessarily according them the

same weight.” Grutter, 539 U.S. at 334 (quoting Bakke, 438 U.S. at 317). Undeniably, race

is an important consideration in deciding to admit many talented, highly qualified African

                                               58



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 63 of 73
American, Native American and Latinx applicants. However, the evidence demonstrates

the consideration of race remains an “individualized consideration in the context of

[UNC’s] race-conscious admissions program” and does not operate as “the defining

feature” of applications. Grutter, 539 U.S. at 337 (citing Bakke, 438 U.S. at 318 n.52).

      132.    In addition, evidence submitted by SFFA’s expert, Dr. Arcidiacono, shows

that—in spite of the flawed analysis described in greater detail in UNC’s Proposed

Findings of Fact (UNC FOF Section IV.B.ii.)—UNC admitted students from all races and

ethnic groups in the “lower” academic tiers, including white students. See supra ¶ 38. This

further demonstrates to the Court that UNC properly conducts an individualized review of

each applicant and considers a panoply of outstanding, competitive qualifications and

attributes for each applicant admitted.

      133.    Moreover, the record reflects that it is vital for many students of color to

discuss their racial identities in their applications to convey, and contextualize, the full

breadth of their achievements and future contributions to UNC’s campus. See supra ¶¶ 24-

30. As the Court has seen and heard, race can profoundly influence an applicant’s

experiences prior to college and formatively impact an applicant’s outward perspective. Id.

      134.    Aside from its flawed and unreliable expert analyses from Dr. Arcidiacono,

SFFA presented no evidence—and certainly no convincing evidence—rebutting the

substantial evidence from UNC and Student-Intervenors showing that UNC’s admissions

program does not “insulate [any] individual from comparison with all other candidates for

the available seats.” Grutter, 539 U.S. at 334 (citation and some internal quotation marks

omitted). UNC’s admissions, instead, reflects an appropriately flexible approach that

                                            59



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 64 of 73
“consider[s] all pertinent elements of diversity in light of the particular qualifications of

each applicant, and [] place[s] them on the same footing for consideration, although not

necessarily according them the same weight.” Id.

   D. UNC Has Considered Seriously and in Good Faith Race-Neutral Alternatives
      But None are Adequate, Workable, and Sufficient, as Alleged by SFFA (Count
      II)

       135.   A university that seeks to consider race in admissions in pursuit of its

compelling interest in student body diversity must also show that “a ‘nonracial approach’

would not promote its interest in the educational benefits of diversity about as well and at

tolerable administrative expense.” Fisher II, 136 S. Ct. at 2208.

      136.    The university need not, however, “exhaust[] … every conceivable race-

neutral alternative” to a race-conscious admissions process. Id. (internal quotation marks

omitted). Its burden is to show “that race-neutral alternatives that are both available and

workable do not suffice.” Id. (emphases added; internal quotation marks omitted; citation

omitted).

      137.    Nor must a university “choose between maintaining a reputation for

excellence [and] fulfilling a commitment to provide educational opportunities to members

of all racial groups.” Id. (bracket in original) (quoting Grutter, 539 U.S. at 339). A

university may deem a race-neutral approach unavailable or unworkable if it would

compromise the university’s “reputation for academic excellence,” or if it would

compromise the university’s commitment to pursuing “all … aspects of diversity,”

including aspects other than racial and ethnic diversity. Fisher II, 136 S. Ct. at 2213.

     i. UNC has Considered Seriously and in Good Faith Race-Neutral Alternatives

                                             60



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 65 of 73
      138.    As reflected above in the Findings of Fact (supra ¶ 79) and more specifically

in UNC’s Proposed Findings of Fact and Conclusions of Law (UNC FOF Section V.),

UNC has engaged in “serious, good faith consideration of workable race-neutral

alternatives,” Fisher I, 570 U.S. at 312 (internal quotation marks and citation omitted).

UNC’s approach to analyzing nonracial alternatives appropriately considers both predicted

demographic representation and contextual factors that affect UNC’s ability to cultivate

such benefits. See supra ¶¶ 77-79.

      139.    Based on its comprehensive and ongoing consideration, UNC has properly

determined that other race-neutral alternatives examined would lead to declines in the

educational benefits that flow from student diversity, compromise the university’s

commitment to pursuing all aspects of diversity, and/or place at risk UNC’s reputation for

academic excellence. UNC FOF Section V.

     ii. SFFA’s Proposed Race-Neutral Alternatives are Not Adequate, Workable, and
            Sufficient and Do Not Properly Consider the Greater Context of UNC’s
            Compelling Interest in Student Body Diversity

       140.   Eliminating UNC’s ability to consider race as proposed by SFFA’s race-

neutral alternatives would impede UNC’s capacity to admit a student body that is diverse

across and within racial and ethnic groups, undermining the educational benefits of cross-

racial and intra-racial diversity (benefits that SFFA does not dispute).

       141.   As discussed more fully in UNC’s Proposed Findings of Fact and

Conclusions of Law (UNC FOF Section V.C.ii.) and above (¶¶ supra 80-82, 101-115), Mr.

Kahlenberg’s examination of potential race-neutral alternatives is both flawed in terms of


                                             61



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 66 of 73
methodology and the data set relied upon. The Court, therefore, finds Mr. Kahlenberg’s

testimony and analysis invalid and unreliable.

       142.   As far back as Bakke, the Supreme Court has recognized the important

aspects of an admissions process that creates multi-dimensional diversity. 438 U.S. at 314

(recognizing ethnic diversity as “one element in a range of factors a university properly

may consider in attaining the goal of a heterogenous student body”). In Fisher II, the

Supreme Court highlighted the importance of various “intangible” characteristics within a

student body which “are incapable of objective measurement but which make for

greatness” in a university setting. 136 S. Ct. at 2214 (quoting Sweatt v. Painter, 339 U.S.

629, 634 (1950)). The Court concludes that the race-neutral alternatives proposed by SFFA

(i.e., percentage plans and socioeconomic-based plans) ignore the Supreme Court’s rulings

in Bakke and elsewhere finding that focusing admissions on single instruments such as

class rank “is in deep tension with the goal of educational diversity. . . .” Fisher II, 136 S.

Ct. at 2213-14 (citing Grutter, 539 U.S. at 340) (explaining that percentage plans “may

preclude the university from conducting the individualized assessments necessary to

assemble a student body that is not just racially diverse, but diverse along all the qualities

valued by the university”) (other citation omitted). Mr. Kahlenberg’s proposals ignore the

tremendous value of diversity within diversity that aligns well with Supreme Court

precedent and UNC’s educational objectives. Supra ¶ 107. Such alternatives would impede

UNC’s efforts in identifying highly qualified, highly competitive students, including

students of color, across a broad range of factors. Forcing UNC to adopt a percentage plan

or other race-neutral plan preferred by SFFA that “privileg[es] one characteristic above all

                                              62



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 67 of 73
others” or shifts greater weight to a certain characteristic (i.e., socioeconomic status) does

not adequately capture the essence of a diverse student body envisioned by the Supreme

Court. Fisher II, 136 S. Ct. at 2213.

       143.   Mr. Kahlenberg’s testimony and analysis were further compromised by his

failure to examine how his proposed race-neutral alternatives would impact other

contextual factors that are essential to obtaining the benefits of student body diversity. See,

e.g., supra ¶¶ 75-94. In Fisher II, the Supreme Court held that while increasing minority

enrollment is “instrumental” to acquiring the educational benefits that flow from student

body diversity, a goal cannot and should not “be reduced to pure numbers.” 136 S. Ct. at

2210. The Court proceeded with examining the University of Texas at Austin’s internal

examination of statistical and anecdotal data and information related to the educational

benefits of diversity. Id. at 2211-12. Here, UNC has similarly engaged in several

quantitative and qualitative analyses of its own race-conscious program and the impact of

other race-neutral alternatives. See supra ¶ 79; see also UNC FOF Sections V.B., V.C. The

record convincingly demonstrates that UNC has satisfied its burden of “proving a

‘nonracial approach’ would not promote its interest in the educational benefits of diversity

‘about as well and at tolerable administrative expense.’” Fisher II, 136 S. Ct. at 2208.

SFFA, however, failed to present any evidence—beyond proposed, flawed enrollment

numbers—measuring or predicting the impact of its proposed race-neutral alternatives on

the educational benefits of diversity at UNC.

       144.   The Court further concludes that the race-neutral alternatives proposed by

SFFA do not adequately address the present-day effects of UNC’s racially segregative

                                              63



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 68 of 73
history, which suppress the benefits of diversity by influencing UNC’s ability and capacity

to recruit, retain, and lessen the racial isolation of Black and other underrepresented

students of color. These present-day effects impact student life on campus and exacerbate

barriers to achieving meaningful educational benefits of diversity at UNC. Supra ¶¶ 85-89.

       145.   As noted above, this past history is well-documented in North Carolina’s

“sordid,” “shameful,” and “disgraceful” history of state sponsored racial discrimination.

Supra ¶ 84; see also 18 N. Carolina State Conference of the NAACP v. McCrory, 182 F.

Supp. 3d 320, 425, 428, 432 (M.D.N.C. 2016), rev’d and remanded on other grounds, 831

F.3d 204 (4th Cir. 2016), cert. denied sub nom. North Carolina v. N. Carolina State

Conference of the NAACP, 137 S. Ct. 1399 (2017). This history includes the exclusion of

African-American and other students of color from UNC. See IX002 at 8-19; see also

Adams v. Richardson, 356 F. Supp. 92, 94 (D.D.C. 1973), modified and aff’d, 480 F.2d

1159 (D.C. Cir. 1973); McKissick v. Carmichael, 187 F.2d 949, 950-51 (4th Cir. 1951);

Frasier v. Bd. of Trustees of Univ. of N.C., 134 F. Supp. 589 (M.D.N.C. 1955), aff’d mem.

350 U.S. 979 (1956).

       146.   UNC’s past history does not stand in isolation. The record is abundantly clear

that to this day, issues of race, white supremacy, and the historic legacy of slavery and Jim

Crow discrimination continue to pervade UNC’s campus environment, impacting the

University’s ability to harness the educational benefits that flow from student body

diversity. Supra ¶¶ 85-89; see also supra ¶¶ 66-74. Student-Intervenors, for example,

testified about the relentless efforts that students of color have engaged in for decades to

rename buildings and remove statues that serve as daily reminders to Black and other

                                             64



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 69 of 73
students of color of racial exclusion, creating a less welcoming environment and

exacerbating racial isolation and tokenism. Id. SFFA presented no contradictory evidence

of how its proposed race-neutral alternatives would address those present-day effects on

recruitment and on the educational benefits of diversity at UNC.

       147.   The Supreme Court has further held that “because universities and in

particular, law schools, represent the training ground for a large number of the Nation's

leaders. . . the path to leadership must be visibly open to talented and qualified individuals

of every race and ethnicity.” Grutter, 539 U.S. at 308 (citing, in part, Sweatt, 339 U.S. at

634). Although the Supreme Court was reflecting more specifically on the role of law

schools, the same principle applies in equal force for large, influential selective state

flagships like UNC at both the state and national levels. Eliminating the consideration of

race at UNC without a valid, workable, and sufficient nonracial approach would make

underrepresented students of color less likely to apply and matriculate to UNC, likely

leading to further declines in student of color on UNC’s campus and in successive

leadership roles in the state of North Carolina and beyond. Supra ¶¶ 104, 107-109; see also

supra ¶¶ 61-65.

       148.   The Court has scrutinized UNC’s examination and consideration of race-

neutral alternatives and concludes that the lawful consideration of race and ethnicity as

currently practiced by UNC remains necessary and that none of the race-neutral

alternatives are available or workable and do not suffice to achieve UNC’s educational

objectives. Fisher II, 136 S. Ct. at 2208.



                                             65



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 70 of 73
IV.     CONCLUSION

        For the aforementioned reasons and arguments, Student-Intervenors respectfully

urge the Court to consider and incorporate the above proposed findings of fact and

conclusions of law, declare UNC's admissions practices lawful and constitutional, enter

judgment in favor of UNC on Counts I and II, and deny Plaintiff all relief.


Dated: February 5, 2021                   Respectfully submitted,

                                          /s/ Jon M. Greenbaum
                                          Jon M. Greenbaum*
                                          David Hinojosa*
                                          Genevieve B. Torres*
                                          LAWYERS’ COMMITTEE FOR CIVIL
                                          RIGHTS UNDER LAW
                                          1401 New York Avenue NW, Suite 400
                                          Washington, DC 20005
                                          jgreenbaum@lawyerscommittee.org
                                          dhinojosa@lawyerscommittee.org
                                          gbonadies@lawyerscommittee.org
                                          Tel: (202) 662-8600

                                          /s/ Jack Holtzman
                                          Jack Holtzman, N.C. Bar No. 13548
                                          Emily P. Turner, N.C. Bar No. 49578
                                          NORTH CAROLINA JUSTICE CENTER
                                          224 South Dawson Street
                                          Raleigh, NC 27601
                                          jack@ncjustice.org
                                          emilyt@ncjustice.org
                                          Tel: (919) 856-2165

                                          /s/ Reed Colfax
                                          Reed N. Colfax*
                                          RELMAN, DANE & COLFAX PLLC
                                          1225 19th Street NW, Suite 600
                                          Washington, DC 20036
                                          rcolfax@relmanlaw.com
                                          larandes@relmanlaw.com

                                            66



      Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 71 of 73
                               Tel: (202) 728-1888

                               ATTORNEYS FOR DEFENDANT-
                               INTERVENORS

                               * Special Appearance




                                 67



Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 72 of 73
                             CERTIFICATE OF SERVICE

       I hereby certify that I caused to be served the foregoing document via the Court’s

electronic filing systems, pursuant to the Electronic Filing Procedures, on all attorneys of

record who have entered an appearance by ECF in this matter.

       This 5th day of February, 2021.



                                                         /s/ Genevieve Bonadies Torres

                                                          Genevieve Bonadies Torres




                                             68



    Case 1:14-cv-00954-LCB-JLW Document 246 Filed 02/05/21 Page 73 of 73
